Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of March 25,
2018, by and among GTT Communications, Inc., a Delaware corporation (the
“Company”), and Aleph Tiger Investors LP, a Guernsey limited partnership
(including its successors and assigns, “Purchaser”).

 

RECITALS

 

A.                                    The Company and Purchaser are each
executing and delivering this Agreement in reliance upon the exemption from
securities registration afforded by Section 4(a)(2) of the Securities Act of
1933, as amended (the “Securities Act”), and Rule 506 of Regulation D
(“Regulation D”) as promulgated by the United States Securities and Exchange
Commission (the “Commission”) under the Securities Act.

 

B.                                    The Company has authorized 80,000,000
shares of common stock of the Company, par value $0.0001 per share (“Common
Stock”), of which 44,948,087 were issued and outstanding as of March 21, 2018. 
The Company has authorized 5,000 shares of preferred stock of the Company, par
value $0.0001 per share (“Preferred Stock”), none of which were issued and
outstanding as of March 21, 2018.

 

C.                                    In connection with the direct or indirect
acquisition by the Company of shares of Interoute Communications Holdings S.A.
from, among other sellers, Turbo Holdings Lux II Sarl, an Affiliate of
Purchaser, pursuant to the Acquisition Agreement (as defined below), Purchaser
wishes to purchase, and the Company wishes to sell, upon the terms and subject
to the conditions stated in this Agreement, 3,948,449 shares of Common Stock
(the “Common Shares”) for an aggregate purchase amount of $175,000,000 (the
“Subscription Amount”).

 

D.                                    At the Closing, the parties hereto shall
execute and deliver an Investor Rights Agreement, substantially in the form
attached hereto as Exhibit A (with such changes as the parties may mutually
agree, the “Investor Rights Agreement”), pursuant to which, among other things,
the Company will agree to provide certain registration rights with respect to
the Common Shares under the Securities Act and the rules and regulations
promulgated thereunder and applicable state securities laws.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and Purchaser hereby
agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.1                               Definitions.  In addition to the terms defined
elsewhere in this Agreement, for all purposes of this Agreement, the following
terms shall have the meanings indicated in this Section 1.1:

 

“2018 Form 10-K” means the Company’s Form 10-K for the fiscal year ended
December 31, 2017 as filed with the Commission on March 1, 2018.

 

“Acquisition Agreement” means that certain share sale and purchase agreement,
dated February 23, 2018, by and among Emasan AG, Turbo Holdings Lux II
Sarl, Interoute Communications Holdings S.A., and the Company or one or more of
its affiliates, as may be amended from time to time.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as

 

--------------------------------------------------------------------------------


 

such terms are used in and construed under Rule 405 under the Securities Act;
provided, however, (a) the Company and its subsidiaries (and, including after
the closing under the Acquisition Agreement, Interoute Communications Holdings
S.A. and its subsidiaries) shall not be deemed to be Affiliates of Purchaser or
its Affiliates, and (b) with respect to Purchaser, any investment fund or
managed account that is managed on a discretionary basis by the same investment
manager as Purchaser will be deemed to be an Affiliate of Purchaser.

 

“Agreement” has the meaning set forth in the Preamble.

 

Any Person shall be deemed to “beneficially own”, to have “beneficial ownership”
of, or to be “beneficially owning” any securities (which securities shall also
be deemed “beneficially owned” by such Person) that such Person is deemed to
“beneficially own” within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act; provided that any Person shall be deemed to beneficially own any
securities that such Person has the right to acquire, whether or not such right
is exercisable immediately.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.

 

“Closing” means the closing of the purchase and sale of the Common Shares
pursuant to this Agreement.

 

“Closing Date” means the day of the closing date under the Acquisition Agreement
provided that all of the conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2
are satisfied or waived, as the case may be, on or prior to such date; or such
other date as the parties may agree.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Commission” has the meaning set forth in the Recitals.

 

“Common Shares” has the meaning set forth in the Recitals.

 

“Common Stock” has the meaning set forth in the Recitals.

 

“Company” has the meaning set forth in the Preamble, and for the avoidance of
doubt, does not include Interoute Communications Holdings S.A. or any of its
Affiliates.

 

“Company Counsel” means Goodwin Procter LLP, with offices located at 901 New
York Ave. NW, Washington, D.C. 20001.

 

“Company Deliverables” has the meaning set forth in Section 2.2(a).

 

“Company Organizational Documents” means (a) the Second Amended and Restated
Certificate of Incorporation of the Company, dated October 16, 2006 and
incorporated by reference as Exhibit 3.1 to the 2018 Form 10-K, as amended by
the Certificate of Amendment to Second Amended and Restated Certificate of
Incorporation, dated December 31, 2013 and incorporated by reference as
Exhibit 3.2 to the 2018 Form 10-K and (b) the Amended and Restated Bylaws of the
Company, dated October 15, 2006 and incorporated by reference as Exhibit 3.3 to
the 2018 Form 10-K, as amended by the Amendment to Amended and Restated Bylaws,
dated May 7, 2007 and incorporated by reference as Exhibit 3.4 to the 2018
Form 10-K.

 

2

--------------------------------------------------------------------------------


 

“Company Securities” has the meaning set forth in Section 3.1(j).

 

“Company Stock Plans” has the meaning set forth in Section 3.1(k).

 

“Company’s Knowledge” means with respect to any statement made to the Company’s
Knowledge, that the statement is based upon the actual knowledge of the
executive officers of the Company having responsibility for the matter or
matters that are the subject of the statement after reasonable inquiry of their
respective direct reports.

 

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Delaware Courts” means the state and federal courts sitting in the City of
Wilmington in the State of Delaware.

 

“DTC” has the meaning set forth in Section 4.1(b)

 

“Equity Interests” means (a) any capital stock, share, partnership or membership
interest, unit of participation or other similar interest (however designated)
in any Person or any securities or obligations convertible into or exchangeable
for any of the foregoing and (b) any option, warrant, purchase right, conversion
right, exchange right or other contractual obligation which would entitle any
Person to share in the equity, profit, earnings, losses or gains of such Person
(including stock appreciation, phantom stock, profit participation or other
similar rights).

 

“Environmental Laws” has the meaning set forth in Section 3.1(f).

 

“ERISA” has the meaning set forth in Section 3.1(x).

 

“Employee Benefit Laws” has the meaning set forth in Section 3.1(y).

 

“Employee Stock Purchase Plan” has the meaning set forth in Section 3.1(i).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“FCPA” has the meaning set forth in Section 3.1(cc).

 

“Governmental Entity” means any United States or non-United States (a) federal,
national, regional, state, provincial, local, municipal or other government,
(b) governmental or quasi-governmental entity of any nature (including any
governmental agency, branch, department, official, or entity, any
self-regulatory authority, public utility and any supra-national organization,
state, county, city or other political subdivision and any court or other
tribunal) or (c) body exercising or entitled to exercise any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power of any nature, including any public arbitral tribunal, arbitrator or
mediator.

 

“Grant Date” has the meaning set forth in Section 3.1(k).

 

“Hazardous Materials” has the meaning set forth in Section 3.1(f).

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

 

3

--------------------------------------------------------------------------------


 

“HY Indenture” means (a) the Indenture, dated as of December 22, 2016, by and
between GTT Escrow Corporation and Wilmington Trust, National Association, as
supplemented by the First Supplemental Indenture, dated January 9, 2017, by and
among the Company, certain subsidiaries of the Company and the Trustee and
(b) the Indenture, to be dated a date after the date hereof and prior to the
Closing Date, by and among the Company, certain of its subsidiaries as
guarantors and a trustee, as referred to in the debt commitment letter
previously provided to Purchaser, as amended, amended and restated, supplemented
or otherwise modified, extended, restructured, renewed, refinanced, restated or
replaced, in whole or in part, from time to time.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended,
including the regulations and published interpretations thereunder.

 

“Investor Rights Agreement” has the meaning set forth in the Recitals.

 

“Material Adverse Effect” has the meaning set forth in Section 3.1(d).

 

“Material Contract” means any contract or other agreement of the Company that
has been filed or was required to have been filed as an exhibit to the SEC
Reports pursuant to Item 601(b)(1), Item 601(b)(2), Item 601(b)(3), Item
601(b)(4) or Item 601(b)(10) of Regulation S-K.

 

“Money Laundering Laws” has the meaning set forth in Section 3.1(bb).

 

“OFAC” has the meaning set forth in Section 3.1(aa).

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Preferred Purchase Agreements” means the Securities Purchase Agreements
referred to in the Form 8-K filed by the Company on February 27, 2018.

 

“Preferred Shares” means the shares of Preferred Stock to be issued and sold by
the Company pursuant to the Preferred Purchase Agreements.

 

“Preferred Stock” has the meaning set forth in the Recitals.

 

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the New York Stock Exchange.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Purchaser” has the meaning set forth in the Recitals.

 

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

 

“Regulation D” has the meaning set forth in the Recitals.

 

“SEC Reports” has the meaning set forth in Section 3.1(a).

 

“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(iv).

 

4

--------------------------------------------------------------------------------


 

“Securities Act” has the meaning set forth in the Recitals.

 

“Senior Credit Facilities” means, collectively, (a) the (senior secured) Credit
Agreement, to be dated on or about the Closing Date, among the Company, the
lenders from time to time party thereto, an administrative agent and the other
parties from time to time parties thereto, and (b) the (senior unsecured
increasing rate) Credit Agreement, to be dated on or about the Closing Date,
among the Company, the lenders from time to time party thereto, an
administrative agent, and the other parties from time to time parties thereto,
each as amended, amended and restated, supplemented or otherwise modified,
extended, restructured, renewed, refinanced, restated or replaced, in whole or
in part, from time to time.

 

“Senior Credit Facilities Documentation” means any credit agreement, loan
agreement, promissory note, indenture, guarantee, pledge agreement, debenture,
security agreement or other collateral agreement or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect, security by way of assignment, mortgage, charge, lien,
deed of trust, letter of credit, ancillary facility, reimbursement agreement,
waiver, amendment or other contract, agreement, instrument or document relating
to or otherwise delivered in connection with the Senior Credit Facilities or the
HY Indenture.

 

“Short Sales” include all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act, whether or not against the box, and
similar arrangements (including on a total return basis); provided, however,
that a bona fide pledge or the enforcement thereof or a sale or transfer of
shares pursuant thereto shall not constitute a Short Sale.

 

“Stock Options” has the meaning set forth in Section 3.1(k).

 

“Stockholder Approval” has the meaning set forth in Section 4.12(a)(i).

 

“Subscription Amount” has the meaning set forth in the Recitals.

 

“Trading Affiliate” means an Affiliate of Purchaser that (a) has knowledge of
the transactions contemplated hereby prior to the public announcement of such
transactions, (b) has or shares discretion relating to Purchaser’s investments
or trading or information concerning Purchaser’s investments, including in
respect of the Common Shares, and (d) is subject to Purchaser’s review
concerning such Affiliate’s investments or trading; provided that the following
Persons shall not be deemed to be Affiliates of Purchaser or any of its
Affiliates: (i) the Company and its subsidiaries and (ii) any portfolio company
in which of Purchaser or any of its Affiliates has an investment (whether debt
or equity) or any of such portfolio companies’ controlled Affiliates, so long
as, in the case of this clause (ii), such Person shall not have been acting on
behalf of or at the direction of Purchaser or any of its Affiliates or received
any Confidential Information (as defined in the Investor Rights Agreement) from
or on behalf of Purchaser (it being acknowledged and agreed that no such
portfolio company or its controlled Affiliates shall be deemed to have received
Confidential Information (as defined in the Investor Rights Agreement) solely by
reason of an employee or principal of Purchaser or any of its Affiliates serving
on the board or similar governing body of such portfolio company).

 

“Trading Day” means (a) a day on which the Common Stock is listed or quoted and
traded on its Trading Market (other than the OTC Bulletin Board), or (b) if the
Common Stock is not listed on a Trading Market (other than the OTC Bulletin
Board), a day on which the Common Stock is traded in the over-the-counter
market, as reported by the OTC Bulletin Board, or (c) if the Common Stock is not
quoted on any Trading Market, a day on which the Common Stock is quoted in the
over-the-counter market as reported in the “pink sheets” by Pink Sheets LLC (or
any similar organization or agency succeeding to its functions of reporting
prices); provided, that in the event that the Common Stock is not

 

5

--------------------------------------------------------------------------------


 

listed or quoted as set forth in the preceding clauses (a), (b) or (c), then
Trading Day shall mean a Business Day.

 

“Trading Market” means whichever of the New York Stock Exchange, the NYSE
American (formerly the American Stock Exchange), the NASDAQ Global Select
Market, the NASDAQ Global Market, the NASDAQ Capital Market or the OTC Bulletin
Board on which the Common Stock is listed or quoted for trading on the date in
question.

 

“Transaction Documents” means this Agreement, the exhibits attached hereto, the
Investor Rights Agreement and any other documents or agreements explicitly
contemplated hereunder and thereunder, but not including the Acquisition
Agreement.

 

“Transfer Agent” means American Stock Transfer and Trust Co., the current
transfer agent of the Company, with a mailing address of 59 Maiden Lane Plaza
Level, New York, NY 10038, and a telephone number of (800) 937-5449, or any
successor transfer agent for the Company.

 

“U.S. GAAP” means U.S. generally accepted accounting principles, as applied by
the Company.

 

ARTICLE II
PURCHASE AND SALE

 

2.1                               Closing.

 

(a)                                 Amount.  Subject to the terms and conditions
set forth in this Agreement, at the Closing, the Company shall issue and sell to
Purchaser, and Purchaser shall purchase from the Company, the Common Shares for
the Subscription Amount.

 

(b)                                 Closing.  The Closing of the purchase and
sale of the Common Shares shall take place at the offices of Goodwin Procter
LLP, 901 New York Ave. NW, Washington, D.C. 20001, on the Closing Date or at
such other locations or remotely by facsimile transmission or other electronic
means as the parties may mutually agree.

 

(c)                                  Form of Payment.  At the Closing, Purchaser
shall wire its Subscription Amount, in United States dollars and in immediately
available funds, to the Company’s account set forth on Exhibit B hereto or such
other account as may be designated in writing by the Company at least four
(4) Business Days in advance.

 

2.2                               Closing Deliveries.  (a) At or prior to the
Closing, the Company shall issue, deliver or cause to be delivered to Purchaser
the following (the “Company Deliverables”):

 

(i)                                     the Common Shares subscribed for by
Purchaser hereunder, registered in book-entry form in the name of Purchaser as
set forth on the Registered Holder Questionnaire included as Exhibit C-2 hereto;

 

(ii)                                  a legal opinion of Company Counsel with
respect to the matters described on Schedule A, dated as of the Closing Date, in
form and substance reasonably satisfactory to Purchaser, executed by such
counsel and addressed to Purchaser;

 

(iii)                               the Investor Rights Agreement, duly executed
by the Company;

 

(iv)                              a certificate of the Secretary of the Company
(the “Secretary’s Certificate”), dated as of the Closing Date, (a) certifying
the resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by this Agreement and the

 

6

--------------------------------------------------------------------------------


 

other Transaction Documents and the issuance of the Common Shares,
(b) certifying the Company Organizational Documents and (c) certifying as to the
signatures and authority of the individuals signing the Transaction Documents
and related documents on behalf of the Company, in the form attached hereto as
Exhibit D;

 

(v)                                 a certificate dated as of the Closing Date
and signed by its chief executive officer in the form attached hereto as
Exhibit E.

 

(vi)                              a certificate evidencing the incorporation and
good standing of the Company issued by the Secretary of State of Delaware, as of
a date within three (3) Business Days of the Closing Date; and

 

(vii)                           a certified copy of the certificate of
incorporation of the Company, as certified by the Secretary of State of
Delaware, as of a date within three (3) Business Days of the Closing Date.

 

(b)                                 On or prior to the Closing, Purchaser shall
deliver or cause to be delivered to the Company the following (the “Purchaser
Deliverables”):

 

(i)                                     its Subscription Amount by wire transfer
to the account set forth on Exhibit B attached hereto or such other account as
may be notified by the Company to Purchaser at least two (2) Business Days prior
to the Closing Date;

 

(ii)                                  the Investor Rights Agreement, duly
executed by Purchaser; and

 

(iii)                               a fully completed and duly executed
Accredited Investor Questionnaire, satisfactory to the Company, and Registered
Holder Questionnaire in the forms attached hereto as Exhibits C-1 and C-2,
respectively.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

3.1                               Representations and Warranties of the
Company.  The Company hereby represents and warrants as of the date hereof and
as of the Closing Date to Purchaser as follows:

 

(a)                                 The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it
under the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
since the date that is two years preceding the date hereof (or such shorter
period as the Company was required by law or regulation to file such material)
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports” and the SEC Reports filed with, or furnished to, the Commission
and publicly available prior to the date hereof being the “Filed SEC Reports”;
provided, that, other than for purposes of this Section 3.1(a) and
Section 3.1(b), references to SEC Reports and Filed SEC Reports shall be deemed
to exclude any disclosures in any risk factors section, in any section related
to forward-looking statements and other disclosures that are predictive or
forward-looking in nature) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension, except where the failure to file on a timely
basis, individually or in the aggregate, would not have or reasonably be
expected to be material to the Company.  As of their respective filing dates, or
to the extent corrected by a subsequent restatement prior to the date hereof, as
of the date of such restatement, the SEC Reports complied as to form in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or

 

7

--------------------------------------------------------------------------------


 

omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  As of the date hereof, (i) the Company
qualifies as a “well known seasoned issuer”, (ii) none of the Company’s
subsidiaries is required to file any documents with the Commission, (iii) there
are no outstanding or unresolved comments in comment letters from the Commission
staff with respect to any of the Filed SEC Reports and (iv) to the Company’s
Knowledge, none of the Filed SEC Reports is the subject of ongoing Commission
review, outstanding Commission comment or outstanding Commission investigation.

 

(b)                                 The financial statements of the Company
(including all notes and schedules thereto) included or incorporated by
reference in the SEC Reports complied as to form, as of their respective dates
of filing with the Commission, in all material respects with the published
rules and regulations of the Commission with respect thereto, have been prepared
in all material respects in accordance with U.S. GAAP (except, in the case of
unaudited quarterly statements, as permitted by Form 10-Q of the Commission or
other rules and regulations of the Commission) applied on a consistent basis
during the periods involved (except (i) as may be indicated in the notes thereto
or (ii) as permitted by Regulation S-X) and present fairly in all material
respects the financial position of the Company and its consolidated subsidiaries
at the dates indicated and the statement of operations, stockholders’ equity and
cash flows of the Company and its consolidated subsidiaries for the periods
specified and such financial statements and related schedules and notes
thereto.  Neither the Company nor any of its subsidiaries has any liabilities of
any nature (whether accrued, absolute, contingent or otherwise) except
liabilities (i) reflected or reserved against in the balance sheet (or the notes
thereto) of the Company and its subsidiaries as of December 31, 2017 (the
“Balance Sheet Date”) included in the Filed SEC Reports, (ii) incurred after the
Balance Sheet Date in the ordinary course of business, (iii) as contemplated by
this Agreement or otherwise incurred in connection with the Acquisition
Agreement or the other Transaction Documents, or (iv) as, individually or in the
aggregate, have not had and would not reasonably be expected to have a Material
Adverse Effect.

 

(c)                                  The Company and each of its subsidiaries
has filed all material United States federal, state, local and non-United States
tax returns that are required to be filed through the date hereof, which returns
are true and correct in all material respects, or has received timely extensions
thereof, and has paid all taxes shown on such returns and all assessments
received by it to the extent that the same are material and have become due,
except for any such taxes currently being contested in good faith.  There are no
tax audits or investigations pending, which if adversely determined would have a
Material Adverse Effect.  Except as would not have a Material Adverse Effect, as
of the date hereof, the net operating loss carryovers and capital loss
carryovers of the Company and its subsidiaries are not subject to limitation on
their use under section 382, 383 or 1502 of the Code, or any provision of any
regulation (whether final or temporary) promulgated under such Code provisions.

 

(d)                                 (i) Neither the Company nor any of its
subsidiaries has sustained since the date of the latest audited financial
statements included or incorporated by reference in the Filed SEC Reports any
material loss or interference with its business, direct or contingent, including
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree, otherwise than as set forth or contemplated in the Filed SEC Reports;
and (ii) since the respective dates as of which information is given in the
Filed SEC Reports, there has not been any material, individually or in the
aggregate, adverse change, or any development, individually or in the aggregate,
involving a prospective adverse change that is material (I) in or affecting the
properties, business, management, prospects, operations, earnings or condition
(financial or otherwise) of the Company and its subsidiaries, taken as a whole
or (II) to the ability of the Company to consummate the transactions
contemplated by the Transaction Documents or the Acquisition Agreement on a
timely basis or on the ability of the Company to comply with its obligations
under the Transaction Documents or the Acquisition Agreement (a “Material
Adverse Effect”).

 

8

--------------------------------------------------------------------------------


 

(e)                                  The Company and its subsidiaries have good
and marketable title to all real property owned by them, if any, and have good
title to all other material property owned by them, in each case free and clear
of all liens (except those provided by the Senior Credit Facilities
Documentation), encumbrances and defects except as do not materially affect the
value of such property and do not interfere with the use made and proposed to be
made of such property by the Company and its subsidiaries; and any real property
and buildings held under lease by the Company and its subsidiaries are held by
them under valid, subsisting and enforceable leases with such exceptions as are
not material and do not materially interfere with the use made and proposed to
be made of such property and buildings by the Company and its subsidiaries.

 

(f)                                   Except as described in the Filed SEC
Reports or would not, individually or in the aggregate, be reasonably expected
to have a Material Adverse Effect, (i) neither the Company nor any of its
subsidiaries is in violation of any federal, state, local or foreign statute,
law, rule, regulation, ordinance, code, policy or rule of common law or any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment, relating to pollution or
protection of human health, the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata) or
wildlife, including, without limitation, laws and regulations relating to the
release or threatened release of chemicals, pollutants, contaminants, wastes,
toxic substances, hazardous substances, petroleum or petroleum products,
asbestos-containing materials or mold (collectively, “Hazardous Materials”) or
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials (collectively, “Environmental
Laws”), (ii) the Company and its subsidiaries have all permits, authorizations
and approvals required under any applicable Environmental Laws or otherwise and
are each in compliance with their requirements, (iii) there are no pending or
threatened administrative, regulatory or judicial actions, suits, demands,
demand letters, claims, liens, notices of non-compliance or violation,
investigation or Proceedings relating to any Environmental Law or otherwise
against the Company or any of its subsidiaries and (iv) there are no events or
circumstances that would reasonably be expected to form the basis of an order
for clean-up or remediation, or an action, suit or Proceeding by any private
party or governmental agency or body, against or affecting the Company or any of
its subsidiaries relating to Hazardous Materials or any Environmental Laws.

 

(g)                                  The Company (i) has been duly incorporated
and is validly existing as a corporation in good standing under the laws of the
State of Delaware, with corporate power and corporate authority to own its
properties and conduct its business as described in all material respects in the
SEC Reports, and (ii) has been duly qualified as a foreign corporation for the
transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification, except in the case of clause (ii), where the
failure to be so qualified or in good standing would not have a Material Adverse
Effect; and each subsidiary of the Company (A) has been duly incorporated or
formed, as the case may be, and is validly existing as a corporation or limited
liability company, as applicable, in good standing under the laws of its
jurisdiction of incorporation or formation, as applicable, with the company
power and authority to own its properties and conduct its business as described
in the SEC Reports, and (B) has been duly qualified as a foreign corporation or
limited liability company for the transaction of business and is in good
standing under the laws of each other jurisdiction in which it owns or leases
properties or conducts any business so as to require such qualification, except
in the case of clause (B), where the failure to be so qualified or in good
standing would not have a Material Adverse Effect.

 

(h)                                 The execution and delivery of this Agreement
by the Company and performance by the Company of the transactions contemplated
by this Agreement have been duly authorized by all necessary corporate action
including by the Board of Directors.  Each Transaction Document to which it is a
party has been (or, in the case of the Transaction Documents to be executed by
the Company after the

 

9

--------------------------------------------------------------------------------


 

date hereof but at or prior to the Closing, will be at the Closing) duly
executed by the Company, and when delivered by the Company in accordance with
the terms hereof, will constitute the valid and legally binding obligation of
the Company, enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.  No vote, consent or approval
of the stockholders of the Company is required under applicable law, the Company
Organizational Documents or under any contract between the Company and any
stockholder of the Company, to authorize or approve this Agreement or the other
Transaction Documents or the transactions contemplated hereby or thereby.

 

(i)                                     The authorized capital stock of the
Company consists of 80,000,000 shares of Common Stock and 5,000 shares of
Preferred Stock, of which 250 shares of Preferred Stock will be authorized as of
the Closing and no other shares of Preferred Stock will be authorized as of the
Closing.  At the close of business on February 21, 2018 (the “Capitalization
Date”), (i) 44,552,281 shares of Common Stock were issued and outstanding,
(ii) 605,501 shares of Common Stock were reserved and available for issuance
pursuant to the Company Stock Plans, (iii) 453,882 shares of Common Stock were
subject to outstanding Company Stock Options, (iv) 393,763 shares of Common
Stock were reserved and available for purchase under the Company’s employee
stock purchase plan (the “Employee Stock Purchase Plan”) and (v) no shares of
Preferred Stock were issued or outstanding.

 

(j)                                    Except as described in Section 3.1(i) or
disclosed in accordance with Section 3.1(d) as of the Capitalization Date, there
were (i) no outstanding shares of capital stock of, or other equity or voting
interests in, the Company, (ii) no outstanding securities of the Company
convertible into or exchangeable for shares of capital stock of, or other equity
or voting interests in, the Company, (iii) no outstanding options, warrants,
rights or other commitments or agreements to acquire from the Company, or that
obligate the Company to issue, any capital stock of, or other equity or voting
interests (or voting debt) in, or any securities convertible into or
exchangeable for shares of capital stock of, or other equity or voting interests
in, the Company other than obligations under the Company Stock Plans in the
ordinary course of business, (iv) no obligations of the Company to grant, extend
or enter into any subscription, warrant, right, convertible or exchangeable
security or other similar agreement or commitment relating to any capital stock
of, or other equity or voting interests in, the Company (the items in the
preceding clauses (i), (ii), (iii) and (iv) being referred to collectively as
“Company Securities”) and (v) no other obligations by the Company or any of its
subsidiaries to make any payments based on the price or value of any Company
Securities.  Since the Capitalization Date through the date hereof, neither the
Company nor any of its subsidiaries has (A) issued any Company Securities or
incurred any obligation to make any payments based on the price or value of any
Company Securities or dividends paid thereon, other (I) than in connection with
the vesting, settlement or exercise of the stock option, service based
restricted stock awards and performance-based restricted stock awards referred
to in Section 3.1(i) that were outstanding as of the Capitalization Date,
(II) as contemplated by the Preferred Purchase Agreements or (III) as expressly
contemplated by this Agreement or (B) established a record date for, declared,
set aside for payment or paid any dividend on, or made any other distribution in
respect of, any shares of the Company’s capital stock.  There are no outstanding
agreements of any kind which obligate the Company or any of its subsidiaries to
repurchase, redeem or otherwise acquire any Company Securities (other than
pursuant to the cashless exercise of Company Stock Options), or obligate the
Company to grant, extend or enter into any such agreements relating to any
Company Securities, including any agreements granting any preemptive rights,
subscription rights, anti-dilutive rights, rights of first refusal or similar
rights with respect to any Company Securities.  Except as described in the Filed
SEC Reports, none of the Company or any subsidiary of the Company is a party to
any stockholders’ agreement, voting trust agreement, registration rights
agreement or other similar agreement or understanding relating to any Company
Securities or any other agreement relating to the disposition, voting or
dividends with respect to any Company Securities.

 

10

--------------------------------------------------------------------------------


 

(k)                                 All of the issued shares of capital stock of
the Company have been duly authorized and validly issued and are fully paid,
non-assessable and free of preemptive rights and were not issued in violation of
any rights of first refusal or other similar rights to subscribe for or purchase
securities of the Company; and conform in all material respects to the
description of such capital stock contained in the Filed SEC Reports.  All of
the issued shares of capital stock of each subsidiary of the Company have been
duly authorized and validly issued, are fully paid and non-assessable and are
owned directly or indirectly by the Company, free and clear of all liens (except
those provided by the Senior Credit Facilities Documentation), encumbrances,
equities or claims and there are no options, warrants or rights to acquire
shares of capital stock of any subsidiary of the Company.  With respect to stock
options (the “Stock Options”) granted pursuant to the stock-based compensation
plans of the Company (together with the Employee Stock Purchase Plan, the
“Company Stock Plans”), (i) each Stock Option intended to qualify as an
“incentive stock option” under Section 422 of the Internal Revenue Code so
qualifies, (ii) each grant of a Stock Option was duly authorized no later than
the date on which the grant of such Stock Option was by its terms to be
effective (the “Grant Date”) by all necessary corporate action, including, as
applicable, approval by the Board of Directors and any required stockholder
approval by the necessary number of votes or written consents, and the award
agreement governing such grant (if any) was duly executed and delivered by each
party thereto, (iii) each such grant was made in accordance with the terms of
the Company Stock Plans and (iv) each such grant was properly accounted for in
accordance with U.S. GAAP.

 

(l)                                     The Common Shares to be issued and sold
by the Company to Purchaser hereunder have been duly authorized and, when issued
and delivered against payment therefor as provided herein, the Common Shares
will be duly and validly issued and fully paid and non-assessable and, assuming
the accuracy of Purchaser’s representations and warranties in Section 3.2,
issued in compliance with all applicable federal and state securities laws and
the issuance of the Common Shares is not and will not be in violation of any
purchase option, call option, preemptive right, resale right, subscription
right, right of first refusal or similar right, and will be free and clear of
all liens and encumbrances, except restrictions imposed by the Securities Act
and any applicable state securities laws.  Nothing in this subsection shall be
construed to mean that the Common Shares are not subject to the restrictions set
forth in the Investor Rights Agreement.

 

(m)                             The execution, delivery and performance by the
Company of this Agreement, the Transaction Documents, the Preferred Purchase
Agreements (including the adoption of the Certificate of Designations), the
Acquisition Agreement and the Senior Credit Facility Documentation and the
consummation of the transactions contemplated hereby and thereby, including the
issue and sale of the Common Shares and the Preferred Shares and the compliance
by the Company with its obligations hereunder and thereunder, do not and will
not (A) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation under, any indenture,
mortgage, deed of trust, loan agreement, lease or other agreement or instrument
to which the Company or any of its subsidiaries is a party or by which the
Company or any of its subsidiaries is bound or to which any of the property or
assets of the Company or any of its subsidiaries is subject, (B) violate any of
the provisions of the Company Organizational Documents, or the organizational
documents of any subsidiary, or (C) violate any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) of any court or
governmental agency or body having jurisdiction over the Company or any of its
subsidiaries or any of their properties, or (D) require any consent, approval,
authorization, order, registration or qualification of or with any court,
governmental agency or body, securities exchange or third party, except for
(w) with respect to the Preferred Purchase Agreements, approvals of the state
public utility commissions or similar Governmental Entities and such filings as
may be required under the HSR Act as set forth therein, (x) the Stockholder
Approval with respect to the conversion of the Preferred Shares to Conversion
Shares (as

 

11

--------------------------------------------------------------------------------


 

defined in the Preferred Purchase Agreements), (y) such consents, approvals,
authorizations, orders, registrations or qualifications that have been obtained
or made and are in full force and effect, and (z) with respect to any third
party consent, the failure of which to obtain, individually or in the aggregate,
would not be reasonably expected to material to the Company and its
subsidiaries, taken as a whole, or adversely impact the ability to consummate
the transactions contemplated hereby and by the Transaction Documents (including
the issuance and sale of the Common Shares).

 

(n)                                 Neither the Company nor any of its
subsidiaries is (A) in violation of its certificate of incorporation, bylaws or
other organizational documents or (B) in default in the performance or
observance of any obligation, agreement, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement, lease or other agreement or
instrument to which it is a party or by which it or any of its properties may be
bound, except in the case of clause (B), to the extent that such default,
individually or in the aggregate, would not be material to the Company and its
subsidiaries, taken as a whole, or adversely impact the ability to consummate
the offering contemplated hereby.

 

(o)                                 Other than as set forth in the Filed SEC
Reports, there are no legal or governmental Proceedings pending to which the
Company or any of its subsidiaries is a party or of which any property or assets
of the Company or any of its subsidiaries is the subject, which, if determined
adversely to the Company or any of its subsidiaries, would individually or in
the aggregate reasonably be expected to have a Material Adverse Effect;  and, to
the Company’s Knowledge, no such Proceedings are threatened by governmental
authorities or threatened in writing by others.

 

(p)                                 The Company is not and, after giving effect
to the offering and sale of the Common Shares pursuant to this Agreement and the
Preferred Shares pursuant to the Preferred Purchase Agreements and the
application of the proceeds thereof, will not be an “investment company,” as
such term is defined in the Investment Company Act of 1940, as amended.

 

(q)                                 CohnReznick LLP, who have audited certain
financial statements of the Company and its subsidiaries, is a registered public
accounting firm (as defined in Section 2(a)(12) of the Sarbanes-Oxley Act) and
is “independent” with respect to the Company within the meaning of Regulation SX
and the Public Company Accounting Oversight Board (United States) and to the
Company’s Knowledge, is in compliance with subsections (g) through (l) of
Section 10A of the Exchange Act and the rules and regulations promulgated by the
Commission and the Public Company Accounting Oversight Board thereunder.  All
non-audit services performed by the Company’s auditors for the Company that were
required to be approved in accordance with Section 202 of the Sarbanes-Oxley Act
were so approved.

 

(r)                                    The Company maintains a system of
internal control over financial reporting (as such term is defined in
Rule 13a-15(f) under the Exchange Act) that complies with the requirements of
the Exchange Act and has been designed by the Company’s principal executive
officer and principal financial officer, or under their supervision, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles.  The Company’s internal control over
financial reporting is effective and the Company is not aware of any material
weaknesses in its internal control over financial reporting.

 

(s)                                   The Board of Directors meets the
independence requirements of, and has established an audit committee that meets
the independence requirements of, the rules and regulations of the Commission
and the Principal Trading Market.

 

12

--------------------------------------------------------------------------------


 

(t)                                    The Company maintains disclosure controls
and procedures (as such term is defined in Rule 13a-15(e) under the Exchange
Act) that comply with the requirements of the Exchange Act and such disclosure
controls and procedures are effective.

 

(u)                                 The Company and its subsidiaries own or
possess, or can reasonably promptly acquire on commercially reasonable terms,
adequate rights to use all material patents, patent rights, licenses,
inventions, copyrights, know how (including trade secrets and other unpatented
or unpatentable proprietary or confidential information, systems or procedures),
trademarks, service marks, trade names and other intellectual property rights,
moral rights and other rights necessary for the conduct of the business now
operated by them, except as would not reasonably be expected to have a Material
Adverse Effect.  Neither the Company nor any of its subsidiaries has received
(or reasonably expects to receive) any notice of infringement of or conflict
with rights of others with respect to any of the foregoing or otherwise which,
singly or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would result in a Material Adverse Effect.

 

(v)                                 The Company and each of its subsidiaries
have complied, and are currently in compliance, in all material respects with
all obligations, laws and regulations regarding the collection, use, transfer,
storage, protection, disposal or disclosure of personally identifiable
information or any other information collected from or provided by third
parties.  The Company and its subsidiaries have taken commercially reasonable
steps to protect the information technology systems and data used in connection
with the operation of the Company or its subsidiaries.  The Company and its
subsidiaries have used reasonable efforts to establish, and have established,
commercially reasonable disaster recovery and security plans, procedures and
facilities for the business, including, without limitation, for the information
technology systems and data held or used by or for the Company or any of its
subsidiaries.  There has been no security breach or attack or other compromise
of or relating to any such information technology system or data which would
reasonably be expected to be material to the Company and its subsidiaries, taken
as a whole.

 

(w)                               The Company and each of its subsidiaries are
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts as are, in the Company’s reasonable judgment,
prudent and adequate for the businesses in which they are engaged.

 

(x)                                 Neither the Company nor any of its
subsidiaries maintains or contributes to, or otherwise has any current or
contingent liability with respect to, an employee benefit plan that is subject
to Title IV of the Employee Retirement Income Security Act of 1974, as amended,
including the regulations and published interpretations thereunder (“ERISA”), or
Section 412 of the Internal Revenue Code; the Company and its subsidiaries are
in compliance in all material respects with the provisions of ERISA and the
Internal Revenue Code applicable to employee benefit plans maintained or
contributed to by the Company and its subsidiaries; no non-exempt prohibited
transaction has occurred, within the meaning of Section 406 of ERISA or
Section 4975 of the Internal Revenue Code, for which the Company or any of its
subsidiaries would have any material liability.

 

(y)                                 The operations of the Company and its
subsidiaries are and have been conducted at all times in material compliance
with ERISA, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
governmental agency (collectively, the “Employee Benefit Laws”) and no action,
suit or Proceeding by or before any court or governmental agency, authority or
body or any arbitrator to which the Company or any of its subsidiaries is a
party with respect to the Employee Benefit Laws is pending or, to the Company’s
Knowledge, threatened, which would reasonably be expected to have a Material
Adverse Effect.

 

(z)                                  The holders of outstanding shares of Common
Stock are not entitled to preemptive or other rights to subscribe for the Common
Shares; none of the outstanding shares of

 

13

--------------------------------------------------------------------------------


 

Common Stock were issued in violation of any preemptive rights, rights of first
refusal or other similar rights to subscribe for or purchase securities of the
Company; except as disclosed in the Filed SEC Reports there are no Persons with
registration or other similar rights to have securities of the Company
registered under the Securities Act or the rules and regulations of the
Commission thereunder; there are no authorized or outstanding options, warrants,
preemptive rights, rights of first refusal or other rights to purchase, or
equity or debt securities convertible into or exchangeable or exercisable for,
any capital stock of the Company or any of its subsidiaries except as disclosed
in Section 3.1(i); and the description of the Company Stock Plans, and the
options or other rights granted thereunder, included in the SEC Reports fairly
presents the information required to be shown with respect to such plans,
options and rights.

 

(aa)                          None of the Company, its subsidiaries or, to the
Company’s Knowledge, any of their respective Affiliates does business with any
court, administrative agency, regulatory body, commission or other governmental
authority, board, bureau or instrumentality, domestic or foreign, any
subdivision thereof, or with any individual, corporation, firm, partnership,
joint venture, limited liability company, estate, trust, business association,
organization or other entity located in any country that is the subject of the
economic sanctions or programs of the United States as administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Company will not directly or indirectly use the proceeds of the offering, or
lend, contribute or otherwise make available such proceeds to its subsidiaries
or any joint venture partner or other Person, in a manner that violates any U.S.
sanctions administered by OFAC.

 

(bb)                          The operations of the Company and its subsidiaries
are and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Bank Secrecy Act, as amended by
Title III of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT
Act), the Currency and Foreign Transactions Reporting Act of 1970, as amended,
the applicable money laundering statutes of jurisdictions where the Company and
its subsidiaries conduct business, the applicable rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”), and no action, suit or Proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries with respect to the Money Laundering Laws is pending
or, to the Company’s Knowledge, threatened.

 

(cc)                            Neither the Company nor any of its subsidiaries
nor, to the Company’s Knowledge, any director, officer, agent, employee or
Affiliate of the Company or any of its subsidiaries is aware of or has taken any
action, directly or indirectly, that would result in a violation by such Persons
of the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder (the “FCPA”), including, without limitation, making use
of the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA and the Company, its
subsidiaries and its Affiliates have conducted their businesses in compliance
with the FCPA and have instituted and maintain policies and procedures designed
to ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.

 

(dd)                          Assuming the accuracy of Purchaser’s
representations and warranties set forth in Section 3.2 and the accuracy of the
information disclosed in the Accredited Investor Questionnaire provided by
Purchaser, no registration under the Securities Act is required for the offer
and sale of the Common Shares by the Company to Purchaser under the Transaction
Documents.  The issuance and sale of the Common Shares hereunder does not
contravene the rules and regulations of the Trading Market.

 

14

--------------------------------------------------------------------------------


 

(ee)                            The issued and outstanding shares of Common
Stock of the Company are registered pursuant to Section 12(b) of the Exchange
Act and are listed on the Principal Trading Market, and the Company has taken no
action designed to terminate, or likely to have the effect of terminating, the
registration of the Common Stock under the Exchange Act or to delist, or likely
to have the effect of delisting, such Common Stock from the Principal Trading
Market, nor has the Company received any notification that the Commission or the
Principal Trading Market is contemplating terminating or suspending such
registration or listing.  The Company is in compliance with all applicable
listing requirements of the Principal Trading Market.

 

(ff)                              None of the Company, its subsidiaries nor, to
the Company’s Knowledge, any of its Affiliates or any Person acting on its
behalf has, directly or indirectly, at any time within the past six (6) months,
made any offers or sales of any Company security or solicited any offers to buy
any security under circumstances that would (i) impair the availability of the
exemption from registration under Regulation D under the Securities Act in
connection with the offer and sale by the Company of the Common Shares as
contemplated hereby or (ii) cause the offering of the Common Shares pursuant to
the Transaction Documents to be integrated with prior offerings by the Company
for purposes of any applicable law, regulation or stockholder approval
provisions, including, without limitation, under the rules and regulations of
any Trading Market on which any of the securities of the Company are listed or
designated; it being acknowledged that this offering will be integrated with
certain sales of Preferred Stock and Common Stock occurring simultaneously on
the Closing Date.

 

(gg)                            Neither the Company nor, to the Company’s
Knowledge, any Person acting on behalf of the Company has offered or sold any of
the Common Shares by any form of general solicitation or general advertising.

 

(hh)                          The Company is not party to a stockholder rights
agreement, “poison pill” or similar antitakeover agreement or plan and no
anti-takeover statutes currently in effect in any jurisdiction in which the
Company operates are applicable to the transactions contemplated hereby.

 

(ii)                                  The proceeds from the sale of the Common
Shares and the Preferred Shares together with the indebtedness described in the
Company’s debt commitments provided to Purchaser on or before the date of this
Agreement will, in the aggregate, be sufficient to fund the acquisition
contemplated by the Acquisition Agreement and to pay the expenses required to be
paid by the Company related to such acquisition and the transactions related
thereto.

 

3.2                               Representations and Warranties of Purchaser. 
Purchaser hereby represents and warrants as of the date hereof and as of the
Closing Date to the Company as follows:

 

(a)                                 Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder.  The execution and delivery of this Agreement by Purchaser and
performance by Purchaser of the transactions contemplated by this Agreement have
been duly authorized by all necessary corporate or, if Purchaser is not a
corporation, such partnership, limited liability company or other applicable
like action, on the part of Purchaser.  Each Transaction Document to which it is
a party has been (or, in the case of the Investor Rights Agreement, will be at
the Closing) duly executed by Purchaser, and when delivered by Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of Purchaser, enforceable against it in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

 

15

--------------------------------------------------------------------------------


 

(b)                                 The execution, delivery and performance by
Purchaser of this Agreement and the Investor Rights Agreement and the
consummation by Purchaser of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of Purchaser,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which Purchaser is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to Purchaser,
except in the case of clauses (ii) and (iii) above, for such conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of Purchaser to perform its obligations hereunder.

 

(c)                                  Purchaser understands that the Common
Shares are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities law and is acquiring the
Common Shares as principal for its own account and not with a view to, or for
distributing or reselling such Common Shares or any part thereof in violation of
the Securities Act or any applicable state securities laws, provided, however,
that by making the representations herein, Purchaser does not agree to hold any
of the Common Shares for any minimum period of time and reserves the right,
subject to the provisions of this Agreement and the Investor Rights Agreement,
at all times to sell or otherwise dispose of all or any part of such Common
Shares pursuant to an effective registration statement under the Securities Act
or under an exemption from such registration and in compliance with applicable
federal and state securities laws.  Purchaser is acquiring the Common Shares
hereunder in the ordinary course of its business.  Purchaser does not presently
have any agreement, plan or understanding, directly or indirectly, with any
Person to distribute or effect any distribution of any of the Common Shares (or
any securities which are derivatives thereof) to or through any Person;
Purchaser is not a registered broker-dealer under Section 15 of the Exchange Act
or an entity engaged in a business that would require it to be so registered as
a broker-dealer.

 

(d)                                 At the time Purchaser was offered the Common
Shares, it was, and at the date hereof it is, an “accredited investor” as
defined in Rule 501(a) under the Securities Act.

 

(e)                                  Purchaser is not purchasing the Common
Shares as a result of any advertisement, article, notice or other communication
regarding the Common Shares published in any newspaper, magazine or similar
media or broadcast over television or radio or presented at any seminar or any
other general advertisement.

 

(f)                                   Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Common Shares, and has so evaluated
the merits and risks of such investment.  Purchaser is able to bear the economic
risk of an investment in the Common Shares and, at the current time, is able to
afford a complete loss of such investment.

 

(g)                                  Purchaser acknowledges that it has been
afforded (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of the offering of the Common Shares and the merits and
risks of investing in the Common Shares; (ii) access to information about the
Company and the subsidiaries and their respective financial condition, results
of operations, business, properties, management and prospects; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense.  Neither such inquiries nor
any other investigation conducted by or on behalf of Purchaser or its
representatives or counsel shall modify, amend or affect Purchaser’s right to
rely on the truth, accuracy and completeness of the Company’s representations
and warranties contained in the Transaction Documents.

 

16

--------------------------------------------------------------------------------


 

(h)                                 Other than with respect to the transactions
contemplated herein, since the time that Purchaser was first contacted by the
Company or any other Person regarding the transactions contemplated hereby,
neither Purchaser nor any Trading Affiliate of Purchaser has directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with Purchaser or Trading Affiliate, effected or agreed to effect
any purchases or sales of the securities of the Company (including, without
limitation, any Short Sales involving the Company’s securities).

 

(i)                                     No Person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of Purchaser.

 

(j)                                    Purchaser has independently evaluated the
merits of its decision to purchase the Common Shares pursuant to the Transaction
Documents.  Purchaser understands that nothing in this Agreement or any other
materials presented by or on behalf of the Company to Purchaser in connection
with the purchase of the Common Shares constitutes legal, tax or investment
advice.  Purchaser has consulted such legal, tax and investment advisors as it,
in its sole discretion, has deemed necessary or appropriate in connection with
its purchase of the Common Shares.

 

(k)                                 Purchaser understands that the Common Shares
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of Purchaser set forth herein in order to
determine the availability of such exemptions and the eligibility of Purchaser
to acquire the Common Shares.

 

(l)                                     Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Common Shares or
the fairness or suitability of the investment in the Common Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Common
Shares.

 

(m)                             None of Purchaser, its equity holders or its or
their respective Trading Affiliates beneficially owns any Common Stock or Equity
Interests of the Company (other than pursuant to the Transaction Documents).

 

(n)                                 Purchaser’s offices in which its investment
decision with respect to the Common Shares was made are located at the address
set forth for notices to be delivered to Purchaser in Section 6.3.

 

The Company and Purchaser acknowledge and agree that no party to this Agreement
has made or makes any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in this
Article III and the Transaction Documents.

 

ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES

 

4.1                               Transfer Restrictions.

 

(a)                                 Legends.  Certificates evidencing the Common
Shares or book entry accounts for the Common Shares shall bear or be noted with
any legend as required by the “blue sky” laws of any state and a restrictive
legend in substantially the following form, until such time as they are not
required under Section 4.1(b):

 

17

--------------------------------------------------------------------------------


 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS OR (II) UNLESS
SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

(b)                                 Removal of Legends.  The legend set forth in
Section 4.1(a) above shall be removed (from the certificate representing such
shares or the book-entry account for such shares) and the Company shall issue a
certificate without such legend or any other legend to the holder of the
applicable Common Shares upon which it is stamped or issue to such holder by
electronic delivery at the applicable account at the Depository Trust Company
(“DTC”) designated by such holder, if (i) such Common Shares are registered for
resale under the Securities Act, (ii) such Common Shares are sold or transferred
pursuant to Rule 144 (if the transferor is not an Affiliate of the Company), or
(iii) such Common Shares are eligible for sale under Rule 144, without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such Common Shares and without volume
or manner-of-sale restrictions.  Certificates for Common Shares subject to
legend removal hereunder may be transmitted by the Transfer Agent to Purchaser
by crediting the account of Purchaser’s prime broker with DTC as directed by
Purchaser.

 

4.2                               Integration.  The Company shall not, and shall
use its reasonable best efforts to ensure that no Affiliate of the Company
shall, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act) that
will be integrated with the offer or sale of the Common Shares in a manner that
would require the registration under the Securities Act of the sale of the
Common Shares to Purchaser, or that will be integrated with the offer or sale of
the Common Shares for purposes of the rules and regulations of any Trading
Market such that it would require stockholder approval, prior to the closing of
such other transaction, of the transactions contemplated hereby.

 

4.3                               Use of Proceeds.  The Company shall use the
net proceeds from the sale of the Common Shares hereunder to fund its
acquisition of Interoute Communications Holdings S.A. as contemplated by the
Acquisition Agreement or to reduce the amount of debt used to fund such
acquisition, and to pay related transaction expenses.

 

4.4                               Principal Trading Market Listing.  Promptly
after the date of this Agreement the Company shall prepare and submit to the New
York Stock Exchange a listing application for the Common Shares.  The Company,
on or before the Closing Date, shall take such commercially reasonable actions
as the Company shall reasonably determine is necessary in order to obtain
approval of such listing application on or before the Closing Date, and in any
event shall obtain approval of such listing application on or before the
expiration of the lock-up period set forth in Section 2.1.1 of the Investor
Rights Agreement.

 

4.5                               Form D; Blue Sky.  The Company agrees to
timely file a Form D with respect to the Common Shares as required under
Regulation D and to provide a copy thereof, promptly upon the written

 

18

--------------------------------------------------------------------------------


 

request of Purchaser.  The Company, on or before the Closing Date, shall take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for or to qualify the Common Shares for sale to Purchaser
under applicable securities or “Blue Sky” laws of the states of the United
States (or to obtain an exemption from such qualification) and shall provide
evidence of such actions promptly upon the written request of Purchaser.

 

4.6                               Short Sales.  If, during the period commencing
on the date hereof ending on the first to occur of (a) the Closing or
(b) termination of this Agreement in accordance with its terms pursuant to
Section 6.14, the Company notifies Purchaser that it intends to conduct a public
offering of Common Stock, then Purchaser shall not, and shall cause its Trading
Affiliates not to, engage, in any sales or Short Sales involving the Company’s
securities during the period commencing with receipt of such notice and ending
on the first to occur of (i) the closing or the abandonment of such public
offering or (ii) (A) the Closing (in which case, any such restrictions will be
governed solely by the Investor Rights Agreement) or (B) termination of this
Agreement in accordance with its terms pursuant to Section 6.14; provided,
however, the foregoing shall not apply to a bona fide pledge or the enforcement
thereof or a sale or transfer of shares pursuant thereto.  Purchaser understands
and acknowledges that the staff of the Commission has taken the position that
covering a short position established prior to effectiveness of a resale
registration statement with shares included in such registration statement would
be a violation of Section 5 of the Securities Act, and is aware of
Section 239.10 of the Compliance and Disclosure Interpretations of the staff of
the Division of Corporation Finance interpreting Securities Act Sections.

 

4.7                               Funding Notice.  The Company shall deliver a
written notice of funding to Purchaser at least four (4) Business Days prior to
the anticipated Closing Date; provided, that such notice may not be delivered
until all conditions to the consummation of the transactions contemplated by the
Acquisition Agreement have been satisfied (other than those conditions which, by
their terms, cannot be satisfied until the closing of under the Acquisition
Agreement, but which are capable of being satisfied at such closing).

 

4.8                               Efforts to Consummate.  Subject to the terms
and conditions set forth in this Agreement, each of Purchaser and the Company
shall use reasonable best efforts to take, or cause to be taken, all action and
to do, or cause to be done, all things reasonably necessary, proper or advisable
to consummate and make effective as promptly as practicable the transactions
contemplated by this Agreement (including the satisfaction, but not waiver, of
the closing conditions set forth in Article V).

 

4.9                               Interim Operating Covenants of the Company. 
Except as expressly contemplated by this Agreement, from and after the date
hereof until the earlier of the Closing Date or the termination of this
Agreement in accordance with its terms, the Company shall, and cause each of its
subsidiaries to, except as consented to in writing by Purchaser:

 

(a)                                 not take any action that if taken after the
Closing Date, would require the approval of a majority of the shares of the
outstanding Preferred Stock pursuant to the terms of Section 4(b)(iv), (vi),
(vii) or (viii) of the Certificate of Designations (as defined in the Preferred
Purchase Agreements), assuming for such purposes that the Certificate of
Designations was in full force and effect and the “Original Issue Date” (as
defined in the Certificate of Designations) was the date of this Agreement;
provided, however, the reference to the foregoing clause (vii) shall not apply
to any Rights Plans if the Purchaser will receive upon issuance of the Common
Shares a right equivalent to each other holder of Common Stock generally and if
such Rights Plan is not triggered by the issue of the Common Shares; and
provided further, however, the reference to the foregoing clause (viii) shall
not apply to any contract, agreement, commitment or understanding to do any of
the actions set forth in Section 4(b)(i), (ii), (iii) or (v) of the Certificate
of Designations;

 

19

--------------------------------------------------------------------------------


 

(b)                                 notify Purchaser promptly upon any
termination of, or material breach (or alleged material breach) of the
Acquisition Agreement by the Company or any of its Affiliates or, to the
Company’s Knowledge, any other party thereto; and

 

(c)                                  not enter into any agreement with respect
to its securities which would be inconsistent with or violate the rights granted
to the holders of Registrable Securities pursuant to the Investor Rights
Agreement (assuming it was in full force and effect as of the date hereof).

 

4.10                        Notification of Certain Matters.  Notwithstanding
anything else herein to the contrary, the Company and Purchaser shall give
prompt written notice to the other of (a) any notice or other communication from
any Person alleging that any consent, waiver or approval from, or notification
requirement to, such Person is or may be required in connection with the
transactions contemplated by the Transaction Documents, (b) all effects,
changes, events and occurrences arising subsequent to the date of this Agreement
which could reasonably be expected to result in any breach of a representation
or warranty or covenant of the Company in this Agreement that would, if
occurring or continuing on the Closing Date, cause any of the conditions set
forth in Article V not to be satisfied, (c) any effect, change, event or
occurrence that, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect and (d) any litigation relating to the
transactions contemplated by the Transaction Documents (the “Transaction
Litigation”) and any updates to the status thereof.  The Company and its
subsidiaries shall give Purchaser an opportunity to discuss with the Company and
its representatives any Transaction Litigation (subject to the entry into any
joint defense or similar agreement and otherwise subject to the protection of
any attorney-client or other similar doctrine or privilege) and the Company and
its representatives shall consider Purchaser’s recommendations with respect
thereto in good faith.  For the avoidance of doubt, no updated information
provided in accordance with this Section 4.10 shall be deemed to cure any breach
of any representation, warranty or covenant made in this Agreement or affect any
rights under this Agreement or the other Transaction Documents.

 

4.11                        Publicity.  The Company shall not publicly disclose
the name of Purchaser or an Affiliate of Purchaser, or include the name of
Purchaser or an Affiliate of Purchaser in any press release or filing with the
Commission or any regulatory agency or Trading Market, without the prior written
consent of Purchaser, except (i) in connection with the Acquisition Agreement,
(ii) as required by federal securities law in connection with (A) any
registration statement contemplated by the Investor Rights Agreement and (B) the
filing of final Transaction Documents (including signature pages thereto) with
the Commission and (iii) to the extent such disclosure is required by law,
request of the Commission or Trading Market regulations, in which case the
Company shall provide Purchaser with a reasonable opportunity to comment on such
disclosure in advance.

 

4.12                        Certain Tax Matters.

 

(a)                                 The Company shall pay any and all
documentary, stamp and similar issue or transfer tax due upon the issuance of
the Common Shares, and the Company will, at its own expense, file all necessary
tax returns and other documentation with respect to all such taxes and fees.

 

(b)                                 As and when reasonably requested by
Purchaser, the Company agrees to provide prompt assistance in connection with
determinations by Purchaser of whether specified shares of Common Stock that
Purchaser holds or has held constitute a “United States real property interest”
under Section 897 of the Code.

 

20

--------------------------------------------------------------------------------


 

ARTICLE V
CONDITIONS PRECEDENT TO CLOSING

 

5.1                               Conditions Precedent to the Obligations of
Purchaser to Purchase Common Shares.  The obligation of Purchaser to acquire the
Common Shares by payment of the Subscription Amount at the Closing is subject
solely to the satisfaction or waiver of the following conditions precedent, any
or all of which may be waived by Purchaser:

 

(a)                                 No Injunction.  No statute, rule,
regulation, executive order, decree, ruling or injunction shall have been
enacted, entered, promulgated or endorsed by any court or governmental authority
of competent jurisdiction that prohibits the consummation of any of the
transactions contemplated by the Transaction Documents.

 

(b)                                 Consummation of Acquisition.  The
Acquisition Agreement shall be in full force and effect.  The closing under the
Acquisition Agreement shall have been, or substantially concurrently with the
initial funding of the Subscription Amount shall be, consummated in accordance
with the Acquisition Agreement, and all conditions to the consummation of the
transactions contemplated by the Acquisition Agreement shall have been satisfied
or waived (other than those conditions that, by their terms, cannot be satisfied
until the closing under the Acquisition Agreement but which are capable of being
satisfied at such closing) without giving effect to any amendment, modification,
or waiver of any material terms or conditions of the Acquisition Agreement not
previously approved in writing by Purchaser.

 

(c)                                  Company Deliverables.  The Company shall
have delivered, or concurrently with the Closing is delivering, the Company
Deliverables in accordance with Section 2.2(a).

 

For the avoidance of doubt, the failure of any representation and warranty of
the Company to be true and correct, whether upon signing this Agreement or upon
the Closing, shall not be a condition to the obligation of Purchaser to
consummate the Closing, expect for, and to the extent specifically set forth in,
the officer’s certificate attached hereto as Exhibit E.

 

5.2                               Conditions Precedent to the Obligations of the
Company to sell Common Shares.  The obligation of the Company to sell and issue
the Common Shares at the Closing to Purchaser is subject solely to the
satisfaction or waiver of the following conditions, any or all of which may be
waived by the Company:

 

(a)                                 No Injunction.  No statute, rule,
regulation, executive order, decree, ruling or injunction shall have been
enacted, entered, promulgated or endorsed by any court or governmental authority
of competent jurisdiction that prohibits the consummation of any of the
transactions contemplated by the Transaction Documents.

 

(b)                                 Consummation of Acquisition.  The
Acquisition Agreement shall be in full force and effect.  The closing under the
Acquisition Agreement shall have been, or substantially concurrently with the
initial funding of the Subscription Amount shall be, consummated.

 

(c)                                  Purchaser Deliverables.  Purchaser shall
have delivered, or concurrently with the Closing is delivering, its Purchaser
Deliverables in accordance with Section 2.2(b).

 

21

--------------------------------------------------------------------------------


 

ARTICLE VI
MISCELLANEOUS

 

6.1                               Fees and Expenses.  Other than as set forth in
Section 4.124.8, any fees and expenses incurred by the parties in connection
with the Transaction Documents shall be borne by the party that incurred such
fees and expenses.

 

6.2                               Entire Agreement.  The Transaction Documents
(including, from and after the Closing, the Investor Rights Agreement), together
with the exhibits and schedules thereto, contain the entire understanding of the
parties with respect to the subject matter hereof (which, for avoidance of
doubt, shall not be deemed to include the subject matter of the Acquisition
Agreement) and supersede all prior agreements, understandings, discussions and
representations, oral or written, with respect to such matters, which the
parties acknowledge have been merged into such documents, exhibits and
schedules.  At or after the Closing, and without further consideration, the
Company and Purchaser will execute and deliver to the other such further
documents as may be reasonably requested in order to give practical effect to
the intention of the parties under the Transaction Documents.

 

6.3                               Notices.  Any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective on the earliest of
(a) the date of transmission, if such notice or communication is delivered via
email (provided the sender does not receive a machine-generated rejection of
transmission) at the email address specified in this Section 6.3 prior to 5:00
P.M., New York City time, on a Trading Day, (b) the next Trading Day after the
date of transmission, if such notice or communication is delivered via email at
the email address specified in this Section 6.3 on a day that is not a Trading
Day or later than 5:00 P.M., New York City time, on any Trading Day, (c) the
Trading Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service with next day delivery specified, or (d) upon actual
receipt by the party to whom such notice is required to be given.  The address
for such notices and communications shall be as follows:

 

If to the Company:                                      GTT Communications, Inc.

8484 Westpark Drive, Suite 720
McLean, VA 22102
Attention:  Chris McKee, General Counsel
E-mail:  Chris.McKee@gtt.net

 

With a copy to:                                                           
Goodwin Procter LLP

100 Northern Avenue
Boston, MA 02210
Attention:  Jay Schifferli, Esq., and Jocelyn Arel, Esq.
E-mail:  JSchifferli@goodwinlaw.com and JArel@goodwinlaw.com

 

If to Purchaser:                                                           
Aleph Tiger Investors LP
c/o Aztec Group Guernsey
656 Trafalgar Court Les Banques St Peter Port Guernsey
GY1 3PP, United Kingdom
Attn: Matt Chick
Email: alephgsy@aztecgroup.co.uk

 

With a copy to:                                                            Weil
Gotshal & Manges LLP

767 Fifth Avenue

 

22

--------------------------------------------------------------------------------


 

New York, NY 10153
Attention: Michael Lubowitz and Samantha McGonigle
E-mail: michael.lubowitz@weil.com and samantha.mcgonigle@weil.com

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

6.4                               Amendments; Waivers; No Additional
Consideration.  No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and Purchaser or, in the case of a waiver, by the
party against whom enforcement of any such waiver is sought.  No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.

 

6.5                               Construction; Interpretation.  The headings
herein are for convenience only, do not constitute a part of this Agreement and
shall not be deemed to limit or affect any of the provisions hereof.  The
language used in this Agreement will be deemed to be the language chosen by the
parties to express their mutual intent, and no rules of strict construction will
be applied against any party.  This Agreement shall be construed as if drafted
jointly by the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
of this Agreement or any of the Transaction Documents.  Unless otherwise
indicated to the contrary herein by the context or use thereof: (i) the words,
“herein,” “hereto,” “hereof” and words of similar import refer to this Agreement
as a whole, including the Schedules and exhibits, and not to any particular
section, subsection, paragraph, subparagraph or clause contained in this
Agreement; (ii) masculine gender shall also include the feminine and neutral
genders, and vice versa; (iii) words importing the singular shall also include
the plural, and vice versa; (iv) the words “include,” “includes” or “including”
shall be deemed to be followed by the words “without limitation”; (v) financial
terms shall have the meanings given to such terms under GAAP unless otherwise
specified herein; (vi) references to “$” or “dollar” or “US$” shall be
references to United States dollars; (vii) where the context permits, the use of
the term “or” will be non-exclusive and equivalent to the use of the term
“and/or”; (viii) the word “extent” in the phrase “to the extent” shall mean the
degree to which a subject or other thing extends, and such phrase shall not mean
simply “if”; and  (ix) if any action under this Agreement is required to be done
or taken on a day that is not a Business Day or on which a government office is
not open with respect to which a filing must be made, then such action shall be
required to be done or taken not on such day but on the first succeeding
Business Day thereafter.

 

6.6                               Successors and Assigns.  The provisions of
this Agreement shall inure to the benefit of and be binding upon the parties and
their successors and permitted assigns.  This Agreement, or any rights or
obligations hereunder, may not be assigned by the Company without the prior
written consent of Purchaser.  Purchaser may assign its rights hereunder in
whole or in part to any Person to whom Purchaser assigns or transfers any Common
Shares in compliance with the Transaction Documents and applicable law, provided
such transferee shall agree in writing to be bound, with respect to the
transferred Common Shares, by the terms and conditions of this Agreement that
apply to the “Purchaser”.

 

6.7                               No Third-Party Beneficiaries.  Except as set
forth in Section 6.13, this Agreement is intended for the benefit of the parties
hereto and their respective successors and permitted assigns and is not for the
benefit of and shall not confer any rights or remedies on, nor may any provision
hereof be enforced by, any other Person.

 

6.8                               Governing Law.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the

 

23

--------------------------------------------------------------------------------


 

internal laws of the State of Delaware, without regard to the principles of
conflicts of law thereof.  Each party agrees that all Proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective Affiliates, employees or agents) shall be
commenced exclusively in the Delaware Courts.  Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the Delaware Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any such Delaware Court, or that such
Proceeding has been commenced in an improper or inconvenient forum.  Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law.  EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

6.9                               Survival.  Subject to applicable statute of
limitations, the representations, warranties, agreements and covenants contained
herein shall survive the Closing and the delivery of the Common Shares.

 

6.10                        Execution.  This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

 

6.11                        Severability.  If any provision of this Agreement is
held to be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision that is a reasonable substitute therefor,
and upon so agreeing, shall incorporate such substitute provision in this
Agreement.

 

6.12                        Remedies.  In addition to being entitled to exercise
all rights provided herein or granted by law, including recovery of damages,
each of Purchaser and the Company will be entitled to specific performance under
the Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.

 

6.13                        Limitation of Liability; No Recourse.

 

(a)                                 Under no circumstance shall Purchaser be
liable for any amounts hereunder or pursuant to claims related to any breach or
alleged breach of this Agreement in excess of its Subscription Amount.

 

24

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding anything that may be
expressed or implied in this Agreement, and notwithstanding the fact that
Purchaser is a limited partnership, the Company and Purchaser covenant, agree
and acknowledge that no recourse under this Agreement, any Transaction Document
or any other documents or instruments delivered in connection with this
Agreement shall be had against any current or future Affiliate, director,
officer, employee, general or limited partner, stockholder, manager, member,
trustee or control persons (as such term is used in the Securities Act, as
amended, and the rules and regulations thereunder) of Purchaser or any director,
officer, employee, general or limited partner, stockholder, manager, member,
trustee or control persons (as such term is used in the Securities Act, as
amended, and the rules and regulations thereunder), Affiliate or assignee
thereof (collectively, “Purchaser Related Parties”), whether by the enforcement
of any assessment or by any legal or equitable Proceeding, or by virtue of any
statute, regulation or other applicable law, it being expressly agreed and
acknowledged that no personal liability whatsoever shall attach to, be imposed
on or otherwise be incurred by any current or future officer, agent or employee
of Purchaser or any current or future director, officer, employee, general or
limited partner, stockholder, manager, member or trustee of Purchaser or of any
Affiliate or assignee thereof, as such for any obligation of Purchaser under
this Agreement, any Transaction Document or any other documents or instruments
delivered in connection with this Agreement for any claim based on, in respect
of or by reason of such obligations or their creation.  Notwithstanding anything
to the contrary herein, the parties hereto agree that the foregoing provisions
of this Section 6.13(b) shall not limit or otherwise affect any rights pursuant
to the Acquisition Agreement or any documents expressly referred to therein.

 

6.14                        Termination.  This Agreement may be terminated and
transactions contemplated hereby abandoned at any time prior to the Closing:
(a) by mutual written consent of the Company and Purchaser, or (b) by the
Company or Purchaser if the transactions contemplated by the Acquisition
Agreement have not been consummated by the earlier of (i) the date which is six
(6) months plus 5 Business Days after the date hereof, or (ii) the date which is
(A) the “Longstop Date” (as defined in the Acquisition Agreement and after
giving effect to any extensions of time provided therein), plus (B) five
(5) Business Days (as defined in the Acquisition Agreement), plus (C) five
(5) Business Days, (c) by the Company or Purchaser if the Acquisition Agreement
has been terminated in accordance with its terms, or (d) by Purchaser if the
Company or any of its Affiliates institutes, directly or indirectly, any action,
litigation or other Proceeding against (i) Purchaser Related Parties in
connection with the transactions described in this Agreement or the Transaction
Documents, or (ii) Purchaser in connection with the transactions described in
this Agreement, other than in the case of clause (ii), an action, litigation or
other Proceeding seeking to enforce this Agreement in accordance with its
terms.  Nothing in this Section 6.14 shall be deemed to release any party from
any liability for any breach by such party of the terms and provisions of this
Agreement or the other Transaction Documents or to impair the right of any party
to compel specific performance by any other party of its obligations under this
Agreement or the other Transaction Documents, and Section 6.13 shall survive the
termination of this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

GTT COMMUNICATIONS, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

ALEPH TIGER INVESTORS LP

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBITS

 

A:                                   Form of Investor Rights Agreement

B:                                   Wire Instructions

C-1:                        Accredited Investor Questionnaire

C-2:                        Registered Holder Questionnaire

D:                                   Form of Secretary’s Certificate

E:                                    Form of Officer’s Certificate

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF INVESTOR RIGHTS AGREEMENT

 

A-1

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF INVESTOR RIGHTS AGREEMENT

 

THIS INVESTOR RIGHTS AGREEMENT (this “Agreement”) is entered into as of [·],
2018, by and among GTT Communications, Inc. a Delaware corporation (the
“Company”), and Aleph Tiger Investors LP, a Guernsey limited partnership (the
“Investor”).

 

RECITALS

 

WHEREAS, the Company and the Investor are parties to that certain Securities
Purchase Agreement, dated as of March 25, 2018 (the “Securities Purchase
Agreement”), pursuant to which on the date hereof the Company issued, sold and
delivered to the Investor, and the Investor purchased and acquired from the
Company, pursuant to the terms and subject to the conditions set forth therein,
an aggregate of 3,948,449 shares of the Company’s common stock, par value
$0.0001 per share (the “Common Shares”); and

 

WHEREAS, the Company and the Investor desire to establish in this Agreement
certain terms and conditions concerning the rights of and restrictions on the
Investor with respect to the ownership of the Common Shares and other Capital
Stock of the Company, as applicable, and it is a condition of the closing of the
transactions contemplated by the Securities Purchase Agreement that the Company
and the Investor execute and deliver this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

AGREEMENT

 

1.             DEFINITIONS.  The following capitalized terms used herein have
the following meanings:

 

“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by, or under direct or indirect
common control with, such specified Person; provided that the following Persons
shall not be deemed to be Affiliates of the Investor or any of its Affiliates:
(a) the Company and its subsidiaries and (b) any portfolio company in which the
Investor or any of its Affiliates has an investment (whether debt or equity) or
any of such portfolio companies’ controlled Affiliates, so long as, in the case
of this clause (b), such Person shall not have been acting on behalf of or at
the direction of the Investor or any of its Affiliates or received any
confidential information from or on behalf of the Investor (it being
acknowledged and agreed that no such portfolio company or its controlled
Affiliates shall be deemed to have received confidential information solely by
reason of an employee or principal of the Investor or any of its Affiliates
serving on the board or similar governing body of such portfolio company).  For
the purposes of this definition, “control”, when used with respect to any
specified Person, means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

 

“Alternative Shelf Registration Statement” is defined in Section 2.2.3.

 

“Automatic Shelf Filing Date” is defined in Section 2.2.1.

 

--------------------------------------------------------------------------------


 

“Automatic Shelf Registration Statement” means an automatic shelf registration
statement (as defined in Rule 405) on Form S-3.

 

Any Person shall be deemed to “beneficially own”, to have “beneficial ownership”
of, or to be “beneficially owning” any securities (which securities shall also
be deemed “beneficially owned” by such Person) that such Person is deemed to
“beneficially own” within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act; provided that any Person shall be deemed to beneficially own any
securities that such Person has the right to acquire, whether or not such right
is exercisable immediately, within 60 days or otherwise.

 

“Block Trade” means any non-marketed Underwritten Offering taking the form of a
bought deal or block sale to a financial institution.

 

“Block Trade Request” is defined in Section 2.3.

 

“Business Combination” is defined in Section 3.1.3.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of capital stock, partnership interests (whether general
or limited) or equivalent ownership interests in or issued by such Person, and
with respect to the Company includes any and all shares of Common Stock
(including Conversion Shares) and shares of Preferred Stock.

 

“Closing Date” means the date of the closing of the purchase and sale of the
Common Shares pursuant to the Securities Purchase Agreement.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Commission” means the Securities and Exchange Commission, or any other Federal
agency then administering the Securities Act or the Exchange Act.

 

“Common Shares” is defined in the recitals to this Agreement.

 

“Common Stock” means the Company’s common stock, par value $0.0001 per share.

 

“Common Stock Equivalents” means any options, warrants or other securities or
rights convertible into or exercisable or exchangeable for, whether directly or
following conversion into or exercise or exchange for other options, warrants or
other securities or rights, shares of Common Stock.

 

“Company” is defined in the preamble to this Agreement.

 

“Company Board” means the Board of Directors of the Company.

 

“Company Piggyback Offering” is defined in Section 2.5.1.

 

“Conversion Shares” means the shares of Preferred Stock that are convertible
into shares of Common Stock.

 

“Determination Date” is defined in Section 2.2.2.

 

2

--------------------------------------------------------------------------------


 

“Disposition” or “Dispose of” means any (a) distribution, transfer or other
disposition, directly or indirectly, to shareholders, partners, limited partners
of the Investor or to any other Person of any shares of Common Stock or any
Common Stock Equivalents, (b) pledge, sale, contract to sell, sale of any option
or contract to purchase, purchase of any option or contract to sell, grant of
any option, right or warrant for the sale of, or other disposition of or
transfer of any shares of Common Stock or any Common Stock Equivalents,
including any “short sale” or similar arrangement, or (c) swap or any other
agreement or any transaction that transfers, in whole or in part, directly or
indirectly, the economic consequence of ownership of shares of Common Stock,
whether any such swap or transaction is to be settled by delivery of securities,
in cash or otherwise.

 

“Equity Securities” means, with respect to any Person, (a) any shares of Capital
Stock of such Person, (b) any rights, options, warrants or similar securities to
subscribe for, purchase or otherwise acquire any shares of Capital Stock of such
Person, and (c) Capital Stock or other equity securities directly or indirectly
convertible into or exercisable or exchangeable for any shares of Capital Stock
of such Person, excluding, for all purposes, any debt, including any debt
convertible into any of the foregoing described in the preceding clauses
(a) through (c).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.

 

“GAAP” means United States generally accepted accounting principles, as in
effect from time to time, consistently applied.

 

“Governmental Authority” means any United States or non-United States
(a) federal, national, regional, state, provincial, local, municipal or other
government, (b) governmental or quasi-governmental entity of any nature
(including any governmental agency, branch, department, official, or entity, any
self-regulatory authority, public utility and any supra-national organization,
state, county, city or other political subdivision and any court or other
tribunal) or (c) body exercising or entitled to exercise any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power of any nature, including any public arbitral tribunal, arbitrator or
mediator.

 

“Hedging” is defined in Section 3.2.

 

“Investor” is defined in the preamble to this Agreement.

 

“Law” means all applicable constitutions, treaties, statutes, laws (including
common law), orders, ordinances, regulations, codes, rules, legally binding
regulatory policy statements, binding standards or guidance, or general binding
directives or decrees enacted, adopted or applied by any and all Governmental
Authorities.

 

“Notices” is defined in Section 4.3.

 

“Other Holder” means any Person having rights to participate in a registration
of the Company’s securities.

 

“Other Holder Piggyback Offering” is defined in Section 2.5.3.

 

“Other Registrable Securities” is defined in Section 2.5.1.

 

“Permitted Pledge” is defined in Section 3.2.

 

3

--------------------------------------------------------------------------------


 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, Governmental Authority or any
other form of entity not specifically listed herein.

 

“Preferred Stock” means the Company’s preferred stock, par value $0.0001 per
share.

 

“Private Placement” means the Disposition by the Investor of any Registrable
Securities exempt from the registration requirements of the Securities Act.

 

“Private Placement Request” is defined in Section 2.2.4.

 

“Prospectus” means the prospectus forming a part of any Registration Statement,
as supplemented by any and all prospectus supplements and as amended by any and
all amendments (including post-effective amendments) and including all material
incorporated by reference or explicitly deemed to be incorporated by reference
in such prospectus.

 

“Registrable Securities” means (a) any Common Shares and (b) any other Common
Stock hereafter acquired by the Investor (and any other securities issued or
issuable to the Investor with respect to the securities referred to in the
preceding clauses (a) and (b) by way of any share split, share dividend or other
distribution, recapitalization, share exchange, share reconstruction,
amalgamation, contractual control arrangement or similar event).  As to any
particular Registrable Securities, such securities shall cease to be Registrable
Securities when: (i) a Registration Statement with respect to the sale of such
securities shall have become effective under the Securities Act and such
securities shall have been sold, transferred or disposed of pursuant to such
Registration Statement; (ii) upon the Investor’s request in writing,
(A) beneficial ownership of such securities shall have been transferred to an
unaffiliated third party pursuant to such written request and (B) new
certificates for them or registered in such alternative form, in each case not
bearing a legend restricting further transfer, shall have been delivered by the
Company in accordance with such written request; (iii) such securities shall
have been sold pursuant to a Rule 144 Sale; or (iv) such securities shall have
ceased to be outstanding.

 

“Registration” means a registration effected by preparing and filing a
registration statement or similar document in compliance with the requirements
of the Securities Act, and the applicable rules and regulations promulgated
thereunder, and such registration statement becoming effective.

 

“Registration Expenses” means all expenses incurred by the Company in connection
with any Underwritten Offering, including all registration and filing fees, fees
and expenses of compliance with securities or blue sky Laws (including
reasonable fees and disbursements of counsel in connection with blue sky
qualifications of any Registrable Securities), expenses of printing
(a) certificates for any Registrable Securities in a form eligible for deposit
with the Depository Trust Company or (b) Prospectuses if the printing of
Prospectuses is requested by the Investor, messenger and delivery expenses, fees
and disbursements of counsel for the Company and its independent certified
public accountants (including the expenses of any management review, cold
comfort letters or any special audits required by or incident to such
performance and compliance), Securities Act liability insurance (if the Company
elects to obtain such insurance), the reasonable fees and expenses of any
special experts retained by the Company in connection with such registration,
fees and expenses of other Persons retained by the Company and the reasonable
fees and expenses of one (1) counsel for the Investor participating in the
Underwritten Offering (which counsel shall be selected by the Investor);
provided, however, that Registration Expenses shall not include any Selling
Expenses.  In addition, the Company will pay its internal expenses (including
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities to be
registered on each securities exchange, if any, on which

 

4

--------------------------------------------------------------------------------


 

Equity Securities issued by the Company are then listed or the quotation of such
securities on any national securities exchange on which Equity Securities issued
by the Company are then quoted.

 

“Registration Rights Term” is defined in Section 2.2.1.

 

“Registration Statement” means any registration statement of the Company under
the Securities Act that covers any of the Registrable Securities pursuant to the
provisions of this Agreement, including the related Prospectus, all amendments
and supplements to such registration statement (including post-effective
amendments), and all exhibits and all materials incorporated by reference or
explicitly deemed to be incorporated by reference in such Registration
Statement.

 

“Rule 144 Sale” means the Disposition by the Investor of any Registrable
Securities in compliance with Rule 144 under the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the time.

 

“Securities Purchase Agreement” is defined in the recitals to this Agreement.

 

“Selling Expenses” means all underwriting discounts, selling commissions and all
transfer, stamp, issuance and similar taxes, costs and expenses that may be
payable with respect to the sale of Registrable Securities pursuant to this
Agreement or otherwise.

 

“Shares of Then Outstanding Common Stock” means, at any time, the issued and
outstanding shares of Common Stock at such time, as well as all Capital Stock of
the Company issued and outstanding as a result of any stock split, stock
dividend, or reclassification of Common Stock distributable, on a pro rata
basis, to all holders of Common Stock.

 

“Shelf Filing Request” is defined in Section 2.2.3.

 

“Standstill Expiration Date” means the last day of the Standstill Period.

 

“Standstill Period” means, with respect to the Investor, the period commencing
on the Closing Date and ending on the earliest of (a) the date on which the
beneficial ownership of the Investor and its Affiliates collectively no longer
represents at least five percent (5%) of the Shares of Then Outstanding Common
Stock; (b) the three (3) year anniversary of the Closing Date; and (c) the date
of the consummation of a Change of Control, as defined in the certificate of
designations of the Company being filed on the date of this Agreement.

 

“Substitute Shelf Registration Statement” is defined in Section 2.2.2.

 

“Takedown Request” is defined in Section 2.3.2.

 

“Underwriter” means a securities dealer or dealers which purchases any
Registrable Securities as principal and not as part of such dealer’s
market-making activities.

 

“Underwritten Offering” means a registration in which Registrable Securities are
sold to an Underwriter for reoffering pursuant to a “takedown” of an Automatic
Shelf Registration Statement, Substitute Shelf Registration Statement or
Alternative Shelf Registration Statement, as applicable.

 

“Underwritten Shelf Takedown” is defined in Section 2.3.2.

 

5

--------------------------------------------------------------------------------


 

“Violation” is defined in Section 2.9.1.

 

“Well-Known Seasoned Issuer” means a “well-known seasoned issuer” as defined in
Rule 405 promulgated under the Securities Act and which (a) is a “well-known
seasoned issuer” under paragraph (1)(i)(A) of such definition or (b) is a
“well-known seasoned issuer” under paragraph (1)(i)(B) of such definition and is
also eligible to register a primary offering of its securities relying on
General Instruction I.B.1 of Form S-3 or Form F-3 under the Securities Act.

 

2.             REGISTRATION RIGHTS.

 

2.1          Lock-Up.

 

2.1.1       From and after the Closing Date and until the earlier to occur of:
(1) the date that is one year following the Closing Date or (2) the date that
any executive officer (for the avoidance of doubt, including the Executive
Chairman) of the Company who is a reporting person under Section 16 of the
Exchange Act sells, or enters into a binding agreement to sell, more than ten
percent (10%) of the Common Stock beneficially owned by such executive officer
as of the date of this Agreement, in one or more offerings (other than pursuant
to any trading plan in effect prior to the date hereof intended to comply with
Rule 10b5-1 under the Exchange Act), the Investor shall not Dispose of any
Common Shares without the prior written approval of the Company.

 

2.2          Filing.

 

2.2.1       Automatic Shelf Registration Statement.  Beginning on the first
Business Day that is one year following the Closing Date (the “Automatic Shelf
Filing Date”) and continuing until the Investor ceases to own at least five
percent (5%) of the Shares of Then Outstanding Common Stock (the “Registration
Rights Term”), if the Company is a Well-Known Seasoned Issuer, then, subject to
Section 2.7, the Company shall: (a) use its commercially reasonable efforts to
prepare and file an Automatic Shelf Registration Statement; and (b) cause such
Automatic Shelf Registration Statement to remain effective with respect to the
Registrable Securities of the Investor until the expiration of the Registration
Rights Term with respect to the Investor.

 

2.2.2       Determination Date. If at any time after the filing of an Automatic
Shelf Registration Statement by the Company, the Company is no longer a
Well-Known Seasoned Issuer (the “Determination Date”), then as promptly as
practicable, and in no event more than ten (10) Business Days after such
Determination Date, the Company shall: (a) give written notice thereof to the
Investor; and (b) subject to Section 2.7, file a Registration Statement on an
appropriate form (or a post-effective amendment converting the Automatic Shelf
Registration Statement to an appropriate form) covering all of the Registrable
Securities subject to and in accordance with the terms of this Agreement (an
“Substitute Shelf Registration Statement”).  Subject to Section 2.7, the Company
shall use commercially reasonable efforts to have such Substitute Shelf
Registration Statement declared effective as promptly as practicable (but in no
event more than thirty (30) days) after the date the Automatic Shelf
Registration Statement is no longer useable by the Holders to sell their
Registrable Securities.

 

2.2.3       Alternative Shelf Registration Statement.  If at any time during the
Registration Rights Term the Company is not a Well-Known Seasoned Issuer, then
the Investor may request in writing (a “Shelf Filing Request”) that the Company
prepare and file a Shelf Registration Statement on Form S-3 to permit the public
resale of all of the Registrable Securities subject to and in accordance with
the terms of this Agreement, provided, that to the extent that the Company
becomes ineligible to use Form S-3, the Company shall file a Shelf Registration
Statement on Form S-1 (any such Shelf Registration Statement on Form S-3 or
Form S-1, an “Alternative Shelf Registration Statement”).  The Company shall,
subject to

 

6

--------------------------------------------------------------------------------


 

Section 2.7: (a) use its commercially reasonable efforts to prepare and file
such Alternative Shelf Registration Statement within fifteen (15) Business Days
of the date of the applicable Shelf Filing Request to include all of the
Registrable Securities; (b) use commercially reasonable efforts to cause such
Alternative Shelf Registration Statement to be declared effective under the
Securities Act as promptly as practicable, but in no event more than two
(2) Business Days after the date that is thirty (30) days following the filing
thereof (or sixty (60) days following the filing thereof if the Commission
notifies the Company that it will “review” the Alternative Shelf Registration
Statement); and (c) shall use commercially reasonable efforts to cause such
Alternative Shelf Registration Statement to remain effective thereafter until
the expiration of the Registration Rights Term.

 

2.2.4       Obligation to Suspend Distribution.  Upon receipt of any written
notice from the Company of the happening of: (a) any request by the Commission
for any amendment or supplement to any Automatic Shelf Registration Statement,
Substitute Shelf Registration Statement, Alternative Shelf Registration
Statement, Block Trade, Underwritten Shelf Takedown, Company Piggyback Offering
or Other Holder Piggyback Offering, as applicable, or any Prospectus relating
thereto or for additional information or of the occurrence of an event requiring
the preparation of a supplement or amendment to such Prospectus; or (b) upon any
suspension by the Company, pursuant to a written insider trading compliance
program adopted by the Company Board, of the ability of all “insiders” covered
by such program to transact in the Company’s securities because of the existence
of material non-public information, the Investor shall immediately discontinue
disposition of such Registrable Securities pursuant to the Automatic Shelf
Registration Statement, Substitute Shelf Registration Statement, Alternative
Shelf Registration Statement, Block Trade, Underwritten Shelf Takedown Company
Piggyback Offering or Other Holder Piggyback Offering, as applicable, covering
such Registrable Securities until the Investor receives the required
supplemented or amended Prospectus or the restriction on the ability of
“insiders” to transact in the Company’s securities is removed, as applicable,
and, if so directed by the Company, the Investor will deliver to the Company all
copies, other than permanent file copies then in the Investor’s possession, of
the most recent Prospectus covering such Registrable Securities at the time of
receipt of such notice.

 

2.2.5       Suspension Restrictions.  The Company may suspend disposition of
Registrable Securities pursuant to Section 2.2.4, provided, that the Company may
not suspend dispositions for periods exceeding, in the aggregate, 90 days during
any period of twelve (12) consecutive months.

 

2.2.6       Well-Known Seasoned Issuer Status.  The Company hereby represents
and warrants as of the date hereof that the Company qualifies as a Well-Known
Seasoned Issuer.  The Company agrees to use commercially reasonable efforts to
remain a Well-Known Seasoned Issuer.

 

2.3          Requests for Underwritten Offerings.  Subject to Section 2.1.1 and
Section 2.7, from and after the Automatic Shelf Filing Date:

 

2.3.1       For so long as the Investor beneficially owns at least five percent
(5%) of the Shares of Then Outstanding Common Stock, the Investor may request to
sell all or any portion of the Registrable Securities in a Block Trade (each, a
“Block Trade Request”); provided, that each Block Trade Request shall specify
the approximate number of Registrable Securities to be sold in such Block
Trade.  Notwithstanding any other provision of this Agreement, if the Investor
wishes to engage in a Block Trade, no Other Holder shall be entitled to receive
any notice of or have its Registrable Securities included in such Block Trade. 
The Company shall not be obligated to effect more than six (6) Block Trades for
the Investor.

 

2.3.2       For so long as the Investor beneficially owns at least five percent
(5%) of the Shares of Then Outstanding Common Stock, the Investor may request to
sell all or any portion of the

 

7

--------------------------------------------------------------------------------


 

Registrable Securities in an Underwritten Offering not involving a Block Trade
(each, an “Underwritten Shelf Takedown”) (each, a “Takedown Request”); provided,
that the Takedown Request shall specify the approximate number of Registrable
Securities to be sold pursuant to such Underwritten Shelf Takedown.  The lead
underwriter to administer any Underwritten Shelf Takedown shall be chosen by the
Investor.  The right of the Investor to registration pursuant to this
Section 2.3.2 will be conditioned upon the Investor’s participation in such
underwriting and the inclusion of the Investor’s Registrable Securities in the
underwriting and the Investor will (together with the Company) enter into an
underwriting agreement in customary form with the underwriter(s) selected for
such underwriting (including, without limitation, pursuant to the terms of any
over-allotment or “green shoe” option requested by the managing
underwriter(s)).  The Company shall not be obligated to effect more than six
(6) Underwritten Shelf Takedowns for the Investor.

 

2.3.3       If the managing underwriters for any Underwritten Offering advise
the Company in writing that in their reasonable opinion marketing factors
require a limitation on the number of shares to be underwritten in such
Underwritten Offering, the Company shall include in such Underwritten Offering
the number which can be so sold in the following order of priority, which in the
opinion of such underwriter would not adversely affect the success of such
offering within the price range of such offering: (a) first, the Registrable
Securities requested by the Investor to be included in such Underwritten
Offering, (b) second, subject to Section 2.7, the Registrable Securities
permitted pursuant to Section 2.1.1 and the Other Registrable Securities, in
each case, that are requested to be included in the Underwritten Offering (other
than those requested by the Investor to be included) and, if the amount is less
than all the Registrable Securities and the Other Registrable Securities
requested to be sold pursuant to this clause (b), pro rata among the Other
Holders on the basis of the total number of Registrable Securities permitted to
be included pursuant to Section 2.1.1 and Other Registrable Securities, in each
case, that are requested to be sold and (iii) third, the other securities
requested to be included in such Underwritten Offering to the extent permitted
hereunder.

 

2.4          Offering Lock-Up.  The Investor, the directors then serving on the
Company Board and the executive officers of the Company shall, if requested by
any Underwriter(s) in connection with a disposition by the Investor in an
Underwritten Offering, agree not to Dispose of any Shares of Then Outstanding
Common Stock or Common Stock Equivalents for a specified period of time, not to
exceed ninety (90) days.  Such agreement shall be in writing in a customary form
reasonably satisfactory to the Investor, the Company and the Underwriter(s) in
such Underwritten Offering.  Notwithstanding anything to the contrary set forth
in this Section 2.4, in connection with an Underwritten Offering that is a Block
Trade, (a) no Investor shall be subject to a lock-up agreement, other than, if
requested by the managing Underwriter for such offering, the Investor that is
participating in such Block Trade and (b) such lock-up period shall not exceed
sixty (60) days in connection with any Block Trade.

 

2.5          Piggyback Rights.

 

2.5.1       Right to Piggyback on Primary Company Offerings.  From and after the
Automatic Shelf Filing Date, whenever the Company proposes to register any of
its securities, or proposes to offer any of its Common Stock pursuant to a
registration statement in an underwritten offering under the Securities Act, in
each case, other than pursuant to an Automatic Shelf Registration Statement
filed to effect a Block Trade in accordance with Section 2.3, a Registration
Statement filed by the Company on Form S-4 or S-8, or any successor or other
forms promulgated for similar purposes or filed solely in connection with an
exchange offer or any employee benefit or dividend reinvestment plan, (a
“Company Piggyback Offering”), the Company shall give prompt written notice to
the Investor so long as the Investor beneficially owns at least one percent (1%)
of the Shares of Then Outstanding Common Stock on the date of such notice of its
intention to effect such Company Piggyback Offering; provided, that such notice
shall be given not less than twenty (20) days prior to the expected date of

 

8

--------------------------------------------------------------------------------


 

commencement of marketing efforts for such Company Piggyback Offering.  The
Company shall, subject to the provisions of Section 2.1.1, Section 2.5.2 and
Section 2.7, include in such Company Piggyback Offering all Registrable
Securities with respect to which the Company has received written requests for
inclusion therein from the Investor and all shares of Common Stock with respect
to which the Company has received written requests for inclusion therein from
the Other Holders (“Other Registrable Securities”) within fifteen (15) days
after sending the Company’s notice.  Notwithstanding anything to the contrary
contained herein, the Company may determine not to proceed with any Company
Piggyback Offering upon written notice to the Investor and the Other Holders.

 

2.5.2       Priority on Company Piggyback Offerings.  If the managing
Underwriters for any Company Piggyback Offering advise the Company in writing
that in their reasonable opinion marketing factors require a limitation on the
number of shares to be underwritten in such Company Piggyback Offering, the
Company shall include in such Company Piggyback Offering the number which can be
so sold in the following order of priority, which in the opinion of such
Underwriter would not adversely affect the success of such offering within the
price range of such offering: (a) first, the securities the Company proposes to
sell, (b) second, subject Section 2.7, the Registrable Securities permitted
pursuant to Section 2.1.1 and the Other Registrable Securities, in each case,
that are requested to be included in the Company Piggyback Offering, if the
amount is less than all the Registrable Securities and the Other Registrable
Securities requested to be sold, pro rata on the basis of the total number of
Registrable Securities permitted to be included pursuant to Section 2.1.1 and
the Other Registrable Securities, in each case, that are requested to be sold,
and (c) third, the other securities requested to be included in such Company
Piggyback Offering.

 

2.5.3       Right to Piggyback on Other Holder Offerings.  From and after the
Automatic Shelf Filing Date, whenever the Other Holders request that the Company
effect any registration with respect to any Common Stock (an “Other Holder
Piggyback Offering”), the Company shall give prompt written notice to the
Investor to the extent that the Investor beneficially owns at least one percent
(1%) of the Shares of Then Outstanding Common Stock on the date of such notice
of its intention to effect such Other Holder Piggyback Offering; provided, that
such notice shall be given not less than twenty (20) days prior to the expected
date of commencement of marketing efforts for such Other Holder Piggyback
Offering.  The Company shall, subject to the provisions of Section 2.1.1,
Section 2.5.4 and Section 2.7, include in such Other Holder Piggyback Offering
all Registrable Securities with respect to which the Company has received
written requests for inclusion therein from the Investor within fifteen (15)
days after sending the Company’s notice.  Notwithstanding anything to the
contrary contained herein, the Company may determine not to proceed with any
Other Holder Piggyback Offering upon written notice to the Investor.

 

2.5.4       Priority on Other Holder Piggyback Offerings.  If the managing
underwriters for any Other Holder Piggyback Offering advise the Company in
writing that in their reasonable opinion marketing factors require a limitation
on the number of shares to be underwritten in such Other Holder Piggyback
Offering, the Company shall include in such Other Holder Piggyback Offering the
number which can be so sold in the following order of priority, which in the
opinion of such underwriter would not adversely affect the success of such
offering within the price range of such offering: (a) first, the Other
Registrable Securities, in each case, requested by the Other Holders to be
included in such Other Holder Piggyback Offering, (b) second, subject to
Section 2.7, the Registrable Securities permitted to be included pursuant to
Section 2.1.1 and the Other Registrable Securities, in each case, that are
requested to be included in such Other Holder Piggyback Offering, if the amount
is less than all the Registrable Securities and the Other Registrable Securities
requested to be sold, pro rata on the basis of the total number of Registrable
Securities permitted to be included pursuant to Section 2.1.1 and the Other
Registrable Securities, in each case, that are requested to be sold, (c) third,
the securities the Company

 

9

--------------------------------------------------------------------------------


 

proposes to sell in such Other Holder Piggyback Offering, and (d) fourth, the
other securities requested to be included in such Other Holder Piggyback
Offering to the extent permitted hereunder.

 

2.5.5       Confidentiality.  The Investor agrees that the fact that a notice
pursuant to this Section 2.5 has been delivered shall constitute confidential
information, and the Investor agrees not to disclose that such notice has been
delivered, provided, that the Investor’s obligations under this Section 2.5.5
with respect to any notice will terminate upon the earlier to occur of: (a) the
expiration of the applicable notice period or (b) the occurrence of the offering
that is the subject of such notice.

 

2.6          Obligations of the Company.  Whenever required under Section 2.2 to
effect the registration of any Registrable Securities pursuant to an
Underwritten Offering, the Company shall, as expeditiously as reasonably
possible:

 

2.6.1       prepare and file with the Commission a Registration Statement with
respect to such Registrable Securities sought to be included therein; provided,
that at least two (2) Business Days prior to filing any Registration Statement
or Prospectus or any amendments or supplements thereto, the Company shall
furnish to the Investor, its counsel and the Underwriter copies of all such
documents proposed to be filed, and the Investor shall have the opportunity to
comment on any information pertaining solely to the Investor and its plan of
distribution that is contained therein and the Company shall make the
corrections reasonably requested by the Investor or the Underwriter with respect
to such information prior to filing any such Registration Statement or
amendment, provided, that the Company shall include in the plan of distribution
all legally permissible methods of distribution requested by the Investor;

 

2.6.2       prepare and file with the Commission such amendments and
post-effective amendments to any Registration Statement and any Prospectus used
in connection therewith as may be necessary to keep such Registration Statement
effective until the date on which all Registrable Securities covered by such
Registration Statement are sold pursuant thereto, and cause the Prospectus to be
supplemented by any required Prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 under the Securities Act, to comply with the
provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by such registration statement until the date on
which all Registrable Securities covered by such Registration Statement are sold
pursuant thereto; provided, that at least two (2) Business Days prior to filing
any such amendments and post effective amendments or supplements thereto, the
Company shall furnish to the Investor, its counsel, and the Underwriter copies
of all such documents proposed to be filed, and the Investor and the Underwriter
shall have the opportunity to comment on any information pertaining solely to
the Investor and its plan of distribution that is contained therein and the
Company shall make the corrections reasonably requested by the Investor or the
Underwriter with respect to such information prior to filing any such
Registration Statement or amendment;

 

2.6.3       furnish to the Investor and the Underwriter such numbers of copies
of such Registration Statement, each amendment and supplement thereto, the
Prospectus included in such Registration Statement (including each preliminary
Prospectus or free writing Prospectus) in conformity with the requirements of
the Securities Act, and such other documents as they may reasonably request in
order to facilitate the disposition of Registrable Securities;

 

2.6.4       notify the Investor, promptly after the Company shall receive notice
thereof, of the time when such Registration Statement becomes or is declared
effective or when any amendment or supplement or any Prospectus forming a part
of such Registration Statement has been filed;

 

10

--------------------------------------------------------------------------------


 

2.6.5                     notify the Investor promptly of any request by the
Commission for the amending or supplementing of such Registration Statement or
Prospectus or for additional information and promptly deliver to the Investor
copies of any comments received from the Commission;

 

2.6.6                     notify the Investor promptly of any stop order
suspending the effectiveness of such Registration Statement or Prospectus or the
initiation of any proceedings for that purpose, and use all reasonable efforts
to obtain the withdrawal of any such order or the termination of such
proceedings;

 

2.6.7                     use all reasonable efforts to register and qualify the
Registrable Securities covered by such Registration Statement under such other
securities or blue sky Laws of such jurisdictions as shall be reasonably
requested by the Investor, use all reasonable efforts to keep each such
registration or qualification effective, including through new filings, or
amendments or renewals, until the date on which all Registrable Securities
covered by such Registration Statement are sold pursuant thereto, and notify the
Investor of Registrable Securities covered by such Registration Statement of the
receipt of any written notification with respect to any suspension of any such
qualification; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to qualify to do business or to
file a general consent to service of process in any such states or jurisdictions
where it would not otherwise be required to qualify but for this Section 2;

 

2.6.8                     enter into and perform its obligations under an
underwriting agreement or placement agreement, as applicable, in usual and
customary form with the Underwriter of the Underwritten Offering, pursuant to
which such Registrable Securities are being offered;

 

2.6.9                     use all reasonable efforts to obtain at the time of
any Underwritten Offering pursuant to such Registration Statement: (a) a
“comfort letter,” and updates thereof, from the Company’s independent certified
public accountants covering such matters of the type customarily covered by
“comfort letters” as the Underwriter may reasonably request; (b) a negative
assurances letter of counsel to the Company in customary form and covering such
matters of the type customarily covered by such letters as the Underwriter may
reasonably request; (c) customary certificates executed by authorized officers
of the Company as the Underwriter may reasonably request; and (d) an opinion or
opinions addressed to the Underwriter in customary form and scope from counsel
for the Company;

 

2.6.10              promptly notify the Investor at any time when a Prospectus
relating thereto is required to be delivered under the Securities Act of the
happening of any event as a result of which the Prospectus included in such
Registration Statement or any offering memorandum or other offering document
includes an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing, and promptly
prepare a supplement or amendment to such Prospectus or file any other required
document so that, as thereafter delivered to the purchasers of such Registrable
Securities, such Prospectus will not contain an untrue statement of material
fact or omit to state any fact necessary to make the statements therein not
misleading;

 

2.6.11              permit the Investor, if in the Investor’s reasonable
judgment the Investor could reasonably be deemed to be an underwriter with
respect to the Underwritten Offering, or to be a controlling Person of the
Company, to reasonably participate in the preparation of such Registration
Statement and to require the insertion therein of information to the extent
concerning the Investor, furnished to the Company in writing, which in the
reasonable judgment of the Investor and its counsel should be included;

 

2.6.12              upon reasonable notice and during normal business hours,
subject to the Company’s receiving customary confidentiality undertakings or
agreements from the Investor or other

 

11

--------------------------------------------------------------------------------


 

person obtaining access to Company records, documents, properties or other
information pursuant to this Section 2.6.12, make available for inspection by a
representative of the Investor, the Underwriter and any attorneys or accountants
retained by the Investor or Underwriter, relevant financial and other records,
pertinent corporate documents and properties of the Company, and use all
reasonable efforts to cause the officers, directors and employees of the Company
to supply all information reasonably requested by any such representative,
Underwriter attorneys or accountants in connection with the Registration
Statement;

 

2.6.13              participate, to the extent requested by the Underwriter, in
efforts extending for no more than five (5) Business Days scheduled by such
Underwriter and reasonably acceptable to the Company’s senior management, to
sell the Registrable Securities being offered (including participating during
such period in customary “roadshow” meetings);

 

2.6.14              use all reasonable efforts to comply with all applicable
rules and regulations of the Commission relating to such registration and make
generally available to its security holders earning statements satisfying the
provisions of Section 11(a) of the Securities Act, provided that the Company
will be deemed to have complied with this Section 2.6.14 with respect to such
earning statements if it has satisfied the provisions of Rule 158;

 

2.6.15              if requested by the Underwriter and the Investor, promptly
incorporate in a Prospectus supplement or post-effective amendment such
information as the Underwriter or Investor reasonably requests to be included
therein, with respect to the Registrable Securities being sold by the Investor,
including the purchase price being paid therefor by the Underwriter and with
respect to any other terms of the Underwritten Offering of Registrable
Securities to be sold in such offering, and promptly make all required filings
of such Prospectus supplement or post-effective amendment;

 

2.6.16              cause the Registrable Securities covered by such
Registration Statement to be listed on each securities exchange, if any, on
which Equity Securities issued by the Company are then listed; and

 

2.6.17              reasonably cooperate with the Investor and the Underwriter
participating in the disposition of such Registrable Securities and their
respective counsel in connection with filings required to be made with the
Financial Industry Regulatory Authority, Inc., if any.

 

2.7                               Obligations of the Investor.

 

2.7.1                     Notwithstanding anything in this Agreement to the
contrary, it shall be a condition precedent to the right of the Investor to
effect the registration of any Registrable Securities, or to the obligation of
the Company to take any other action pursuant to this Section 2, that the
Investor shall: (a) furnish to the Company such information regarding itself and
the Registrable Securities held by it as shall be reasonably necessary to effect
the registration of the Investor’s Registrable Securities, including the
information required in the Selling Stockholder Questionnaire attached hereto as
Exhibit A; (b) enter into an underwriting agreement or placement agreement in
customary form and provide customary representations and warranties, and
customary indemnities to the applicable underwriter and the Company as provided
in the applicable underwriting agreement or placement agreement; (c) sell any
Registrable Securities on the basis provided in the applicable underwriting
agreement or placement agreement; and (d) complete and execute all
questionnaires, powers of attorney, indemnities and other documents reasonably
required by the underwriter(s) or the Company.

 

2.7.2                     The Investor shall use commercially reasonable efforts
to work with the Company and the Underwriter prior to making any Block Trade
Request or Takedown Request in order to

 

12

--------------------------------------------------------------------------------


 

facilitate preparation of the Registration Statement, Prospectus and other
offering documentation related to the applicable Block Trade or Underwritten
Shelf Takedown.

 

2.8                               Expenses.  Except as specifically provided
herein, all Registration Expenses shall be borne by the Company.  All Selling
Expenses incurred in connection with any registration hereunder shall be borne
by the Investor if participating in such offering.

 

2.9                               Indemnification.  In the event any Registrable
Securities are included in a Registration Statement under this Agreement:

 

2.9.1                     The Company shall indemnify and hold harmless the
Investor, any Underwriter, and each Person, if any, who controls the Investor or
Underwriter within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act and the officers, directors, owners, agents and employees of
such controlling Persons, against any and all losses, claims, damages or
liabilities (joint or several) to which they may become subject under any
securities Laws including the Securities Act, the Exchange Act, or any other
statute or common law of the United States or any other country or political
subdivision thereof, or otherwise, including the amount paid in settlement of
any litigation commenced or threatened (including any amounts paid pursuant to
or in settlement of claims made under the indemnification or contribution
provisions of any underwriting or similar agreement entered into by the Investor
in connection with any offering or sale of securities covered by this
Agreement), and shall promptly reimburse them, as and when incurred, for any
legal or other expenses incurred by them in connection with investigating any
claims and defending any actions, insofar as any such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
of the following statements, omissions or violations (each, a “Violation”):
(a) any untrue statement or alleged untrue statement of a material fact
contained in or incorporated by reference into such Registration Statement,
including any preliminary Prospectus or final Prospectus contained therein or
any free writing Prospectus or any amendments or supplements thereto, or in any
offering memorandum or other offering document relating to the offering and sale
of such securities or (b) the omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading; provided, however, the Company shall not be liable in
any such case for any such loss, claim, damage, liability or action to the
extent that (i) it arises out of or is based upon a Violation which occurs
solely in reliance upon and in conformity with written information relating to
the Investor furnished expressly for use in connection with such registration by
the Investor; or (ii) is caused by the Investor’s disposition of Registrable
Shares during any period during which the Investor had actual knowledge that it
was obligated to discontinue any disposition of Registrable Shares pursuant to
Section 2.2.4 and has actually received prior written notice from the Company of
such obligation.

 

2.9.2                     The Investor shall indemnify and hold harmless the
Company, each of its directors, each of its officers who has signed the
registration statement, each Person, if any, who controls the Company within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
and the officers, directors, owners, agents and employees of such controlling
Persons, any Underwriter, any other Person selling securities in such
registration statement and any controlling Person of any such Underwriter or
other Person, against any losses, claims, damages or liabilities (joint or
several) to which any of the foregoing Persons may become subject, under
liabilities (or actions in respect thereto) which arise out of or are based upon
any Violation, in each case to the extent (and only to the extent) that such
Violation: (a) arises out of or is based upon a Violation which occurs solely in
reliance upon and in conformity with written information relating to the
Investor furnished expressly for use in connection with such registration by the
Investor; or (b) is caused by the Investor’s disposition of Registrable Shares
during any period during which the Investor had actual knowledge that it was
obligated to discontinue any disposition of Registrable Shares pursuant to
Section 2.2.4 and has actually received prior written notice from the Company of
such obligation.  The Investor shall reimburse, as and when incurred, any legal
or

 

13

--------------------------------------------------------------------------------


 

other expenses reasonably incurred by any Person intended to be indemnified
pursuant to this Section 2.9.2, in connection with investigating or defending
any such loss, claim, damage, liability or action; provided, however, that the
indemnity agreement contained in this Section 2.9.2 shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without consent of the Investor, which consent shall not
be unreasonably withheld; provided, further, that the total amount to be
indemnified shall be limited to the net proceeds (after deducting the
underwriting discounts and commissions) received by the Investor in the offering
to which the registration statement or Prospectus relates.

 

2.9.3                     Promptly after receipt by an indemnified party under
this Section 2.9 of notice of the commencement of any action (including any
action by a Governmental Authority), such indemnified party shall, if a claim in
respect thereof is to be made against any indemnifying party under this
Section 2.9, deliver to the indemnifying party a written notice of the
commencement thereof and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume the defense
thereof with counsel mutually satisfactory to the parties; provided, however,
that an indemnified party shall have the right to retain its own counsel, with
the reasonable fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding.  The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
indemnified party under this Section 2.9 except to the extent that the
indemnifying party would be prejudiced as a result of such failure, but the
omission so to deliver written notice to the indemnifying party shall not
relieve it of any liability that it may have to any indemnified party otherwise
than under this Section 2.9.

 

2.9.4                     In order to provide for just and equitable
contribution to joint liability in any case in which a claim for indemnification
is made pursuant to this Section 2.9 but it is judicially determined (by the
entry of a final judgment or decree by a court of competent jurisdiction and the
expiration of time to appeal or the denial of the last right of appeal) that
such indemnification may not be enforced in such case notwithstanding the fact
that this Section 2.9 provided for indemnification in such case, the Company and
the Investor shall contribute to the aggregate losses, claims, damages or
liabilities to which they may be subject (after contribution from others) in
proportion to the relative fault of the Company, on the one hand, and the
Investor, on the other hand in connection with the statements or omissions which
result in such losses, claims, damages liabilities, or expenses as well as any
other relevant equitable considerations.  The relative fault of the indemnifying
party on the one hand and of the indemnified party on the other shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the indemnifying party or by
the indemnified party, and by such Person’s relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission;
provided, however, that in any such case, no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation; provided further, however, that in no event shall
any contribution under this Section 2.9.4 on the part of the Investor exceed the
net proceeds (after deducting the underwriting discounts and commissions)
received by the Investor from the sale of Registrable Securities giving rise to
such contribution obligation.

 

2.9.5                     The obligations of the Company and the Investor under
this Section 2.9 shall survive the completion of any offering of Registrable
Securities in a registration statement under this Agreement and otherwise.

 

14

--------------------------------------------------------------------------------


 

2.10                        Commission Reports.  With a view to making available
to the Investor the benefits of Rule 144 under the Securities Act and any other
rule or regulation of the Commission that may at any time permit the Investor to
sell Registrable Securities of the Company to the public without registration,
the Company agrees to at any time that it is a reporting company under
Section 13 or 15(d) of the Exchange Act:

 

2.10.1              file with the Commission in a timely manner all reports and
other documents required of the Company under the Exchange Act; and

 

2.10.2              furnish to the Investor, so long as the Investor owns any
Registrable Securities, forthwith upon request (a) a written statement by the
Company that it has complied with the reporting requirements of the Exchange
Act, (b) a copy of the most recent annual or quarterly report of the Company and
such other reports and documents so filed by the Company, and (iii) such other
information as may be reasonably requested in availing any Holder of any rule or
regulation of the Commission which permits the selling of any Registrable
Securities without registration.

 

2.11                        Termination of Registration Rights.  Except for
Section 2.9, which shall survive until the expiration of any applicable statutes
of limitation, Section 2 shall terminate automatically and have no further force
or effect upon the expiration of the Registration Rights Term.

 

3.                                      RESTRICTIONS ON BENEFICIAL OWNERSHIP.

 

3.1                               Standstill.  The Investor agrees that during
the Standstill Period, without the prior written approval of the Company or the
Company Board, or as otherwise expressly permitted or contemplated by this
Agreement, the Investor will not and will cause its controlled Affiliates not
to:

 

3.1.1                     acquire beneficial ownership of any securities
(including in derivative form) of the Company or make any tender, exchange or
other offer for such an acquisition, excluding, in the case of the Investor,
acquisition of (a) the Common Shares, (b) subject to the prior consent of the
Company (which consent shall be deemed to have been granted if the Company does
not affirmatively advise the applicable Investor that the Company withholds such
consent within one Trading Day after receiving such request for consent, and
which consent may only be withheld if the Company reasonably believes such
acquisition of Capital Stock or other Equity Interests of the Company will be
treated as an “ownership change” as defined in Section 382 of the Code), any
Capital Stock or other Equity Interests of the Company acquired by the Investor
or its controlled Affiliates so long as the total beneficial ownership of the
Investor and its controlled Affiliates in the Company’s voting securities, after
giving effect to such acquisition, would not exceed 25% of the Company’s total
voting power at such time and (c) any securities received from the Company by
way of dividend or distribution;

 

3.1.2                     directly or indirectly, (a) seek to have called any
meeting of the stockholders of the Company or (b) propose or nominate for
election to the Company Board any person whose nomination has not been approved
by a majority of the Company Board or cause to be voted in favor of such person
for election to the Company Board any Shares of Then Outstanding Common Stock;

 

3.1.3                     directly or indirectly, encourage or support a tender,
exchange or other offer or proposal by any other Person or group the
consummation of which would result in a Change of Control (other than as a
seller on the same terms as the other holders of the Company’s Equity
Securities) (an “Business Combination”); provided, however, that from and after
the filing of a Schedule 14D-9 (or successor form of Tender Offer
Solicitation/Recommendation Statement under Rule 14d-9 of the Exchange Act) by
the Company wherein a majority of the Company Board recommend that stockholders
accept any such Business Combination, the Investor and its Affiliates shall not
be prohibited from taking

 

15

--------------------------------------------------------------------------------


 

any of the actions otherwise prohibited by this Section 3.1.3 in connection with
such Business Combination for so long as the Company Board maintains and does
not withdraw such recommendation;

 

3.1.4                     directly or indirectly, solicit proxies or consents or
become a participant in a solicitation (as such terms are defined in Regulation
14A under the Exchange Act) in opposition to the recommendation of a majority of
the Company Board with respect to any matter, or knowingly seek to advise or
influence any Person, with respect to voting of any Shares of Then Outstanding
Common Stock;

 

3.1.5                     deposit any Shares of Then Outstanding Common Stock in
a voting trust or subject any Shares of Then Outstanding Common Stock to any
arrangement or agreement with respect to the voting of such Shares of Then
Outstanding Common Stock;

 

3.1.6                     propose (a) any merger, consolidation, business
combination, tender or exchange offer, purchase of the Company’s assets or
businesses, or similar transaction involving the Company or (b) any
recapitalization, restructuring, liquidation or other extraordinary transaction
with respect to the Company;

 

3.1.7                     act in concert with any third party to take any action
in the preceding clauses 3.1.1 through 3.1.6, or form, join or in any way
participate in a “partnership, limited partnership, syndicate, or other group”
within the meaning of Section 13(d)(3) of the Exchange Act, other than any
actions taken by the Investor related to negotiating, entering into and
exercising the rights under this Agreement, the Securities Purchase Agreement or
any document entered into in connection with any of the foregoing;

 

3.1.8                     enter into discussions, negotiations, arrangements or
agreements with any Person relating to the foregoing actions referred to in the
preceding clauses 3.1.1 through 3.1.7; or

 

3.1.9                     request or propose to the Company Board, any
member(s) thereof or any officer of the Company that the Company amend, waive,
or consider the amendment or waiver of, any provisions set forth in this
Section 3.1 (including this clause 3.1.9);

 

provided, however, that nothing in this Section 3.1 shall limit (i) the rights
available (including the enforcement of such rights) to the Investor and its
Affiliates under this Agreement, the Acquisition Agreement (as defined in the
Securities Purchase Agreement), the Securities Purchase Agreement or any
document entered into in connection with any of the foregoing, (ii) the ability
of the Investor and its permitted transferees’ ability to make a pledge of
securities (subject to Section 2.1) or (iii) the Investor or any of its
Affiliates or their respective directors, executive officers, partners,
principals, employees or managing members or agents (acting in such capacity)
from communicating privately with the Company’s directors, officers or advisors
so long as such communications are not intended to, and would not reasonably be
expected to, require any public disclosure of such communications.

 

4.                                      MISCELLANEOUS.

 

4.1                               Other Registration Rights and Arrangements. 
The Company represents and warrants that no person, other than the holders of
the Registrable Securities and any holder of rights under the registration
rights agreements publicly disclosed by the Company prior to the date of the
Securities Purchase Agreement, has any right to require the Company to register
any of the Company’s share capital for sale or to include the Company’s share
capital in any registration filed by the Company for the sale of shares for its
own account or for the account of any other person.  The Company shall not
hereafter (a) grant any registration rights to third parties which are more
favorable than or inconsistent with the rights granted to the Investor hereunder
or (b) enter into any agreement, take any action or permit any change to

 

16

--------------------------------------------------------------------------------


 

occur, with respect to securities which is inconsistent with, violates or
subordinates the rights expressly granted to the Investor hereunder; and, in the
event of any conflict between any such agreement or agreements and this
Agreement, the terms of this Agreement shall prevail.

 

4.2                               Assignment; No Third Party Beneficiaries. 
This Agreement and the rights, duties and obligations of the Company hereunder
may not be assigned or delegated by the Investor without the prior written
consent of the Company or by the Company without the prior written consent of
the Investor, in each case, in whole or in part.  Notwithstanding the foregoing,
the rights of the Investor hereunder may be assigned in connection with a
transfer of Registrable Securities to any Affiliate or equity holder of the
Investor, or any Affiliate of any equity holder of the Investor, if the
transferee to which assignment is being made has delivered to the Company the
executed Joinder Agreement in the form attached as Exhibit B hereto agreeing to
be bound by, and be party to, this Agreement; provided, that, for the avoidance
of doubt, the Registrable Securities held by each such assignee shall not be
aggregated with those beneficially held by the Investor (unless such assignee is
an Affiliate of the Investor) or any other such assignee (unless such assignee
is an Affiliate of such other assignee) for purposes of determining the rights
of such assignee under this Agreement.  This Agreement and the provisions hereof
shall be binding upon and shall inure to the benefit of each of the parties
hereto and their respective successors and assigns and the holders of
Registrable Securities and their respective successors and permitted assigns. 
This Agreement is not intended to confer any rights or benefits on any persons
that are not party hereto other than as expressly set forth in Section 2.9 and
this Section 4.2.

 

4.3                               Notices.  All notices, demands, requests,
consents, approvals or other communications (collectively, “Notices”) required
or permitted to be given hereunder or which are given with respect to this
Agreement shall be in writing and shall be deemed given and effective on the
earliest of (a) the date of transmission, if such notice or communication is
delivered via email (provided the sender does not receive a machine-generated
rejection of transmission) at the email address specified in this Section 4.3
prior to 5:00 P.M., New York City time, on a Business Day, (b) the next Business
Day after the date of transmission, if such notice or communication is delivered
via email at the email address specified in this Section 4.3 on a day that is
not a Business Day or later than 5:00 P.M., New York City time, on any Business
Day, (c) the Business Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service with next day delivery
specified, or (d) upon actual receipt by the party to whom such notice is
required to be given.  The address for such notices and communications shall be
as follows (or to such other address or email address as such party shall have
specified most recently by written notice):

 

If to the Company:

 

GTT Communications, Inc.
8484 Westpark Drive, Suite 720
McLean, VA 22102
Attention:  Chris McKee, General Counsel
E-mail:  Chris.McKee@gtt.net

 

with a copy to:

 

Goodwin Procter LLP
100 Northern Avenue
Boston, MA 02210
Attn: Jay Schifferli, Esq., and Jocelyn Arel, Esq.
Email: JSchifferli@goodwinlaw.com and JArel@goodwinlaw.com

 

17

--------------------------------------------------------------------------------


 

If to the Investor:

 

Aleph Tiger Investors LP

c/o Aztec Group Guernsey

656 Trafalgar Court Les Banques St Peter Port Guernsey

GY1 3PP, United Kingdom

Attn: Matt Chick

Email: alephgsy@aztecgroup.co.uk

 

with a copy to:

 

Weil Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153
Attention: Michael Lubowitz and Samantha McGonigle
E-mail: michael.lubowitz@weil.com and samantha.mcgonigle@weil.com

 

4.4                               Severability; Amendments; Waivers.  This
Agreement shall be deemed severable, and the invalidity or unenforceability of
any term or provision hereof shall not affect the validity or enforceability of
this Agreement or of any other term or provision hereof.  Furthermore, in lieu
of any such invalid or unenforceable term or provision, the parties hereto
intend that there shall be added as a part of this Agreement a provision as
similar in terms to such invalid or unenforceable provision as may be possible
that is valid and enforceable.  The provisions of this Agreement may be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may be given, only with the written agreement of holders
holding a majority of the Registrable Securities covered hereby.

 

4.5                               Governing Law; Waiver of Jury Trial.  All
questions concerning the construction, validity, enforcement and interpretation
of this Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of Delaware, without regard to the
principles of conflicts of law thereof that would result in the application of
any law other than the laws of the State of Delaware.  Each party agrees that
all proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective Affiliates, employees or agents) shall be commenced
exclusively in the state and federal courts sitting in the City of Wilmington,
Delaware.  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of such courts for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, or that such proceeding has been commenced in an improper or
inconvenient forum.  Each party hereto hereby irrevocably waives personal
service of process and consents to process being served in any such proceeding
by mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

4.6                               Specific Enforcement.  The parties acknowledge
and agree that (a) the parties shall be entitled to seek an injunction or
injunctions, specific performance or other equitable relief to enforce

 

18

--------------------------------------------------------------------------------


 

specifically the terms and provisions hereof in the courts described in
Section 4.5 without proof of damages or otherwise, this being in addition to any
other remedy to which they are entitled under this Agreement and (b) the right
of specific enforcement is an integral part of this Agreement and without that
right, neither the Company nor the Investor would have entered into this
Agreement.  The parties hereto acknowledge and agree that any party seeking an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in accordance with this
Section 4.6 shall not be required to provide any bond or other security in
connection with any such order or injunction.

 

4.7                               Counterparts.  This Agreement may be executed
in multiple counterparts, each of which shall be deemed an original, and all of
which taken together shall constitute one and the same instrument.

 

4.8                               Construction; Interpretation.  The headings
herein are for convenience only, do not constitute a part of this Agreement and
shall not be deemed to limit or affect any of the provisions hereof.  The
language used in this Agreement will be deemed to be the language chosen by the
parties to express their mutual intent, and no rules of strict construction will
be applied against any party.  This Agreement shall be construed as if drafted
jointly by the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
of this Agreement.  Unless otherwise indicated to the contrary herein by the
context or use thereof: (a) the words, “herein,” “hereto,” “hereof” and words of
similar import refer to this Agreement as a whole, including the Schedules and
exhibits, and not to any particular section, subsection, paragraph, subparagraph
or clause contained in this Agreement; (b) masculine gender shall also include
the feminine and neutral genders, and vice versa; (c) words importing the
singular shall also include the plural, and vice versa; (d) the words “include,”
“includes” or “including” shall be deemed to be followed by the words “without
limitation”; (e) financial terms shall have the meanings given to such terms
under GAAP unless otherwise specified herein; (f) references to “$” or “dollar”
or “US$” shall be references to United States dollars; (g) where the context
permits, the use of the term “or” will be non-exclusive and equivalent to the
use of the term “and/or”; (h) the word “extent” in the phrase “to the extent”
shall mean the degree to which a subject or other thing extends, and such phrase
shall not mean simply “if”; and (i) if any action under this Agreement is
required to be done or taken on a day that is not a Business Day or on which a
government office is not open with respect to which a filing must be made, then
such action shall be required to be done or taken not on such day but on the
first succeeding Business Day thereafter.

 

4.9                               Entire Agreement.  This Agreement and the
Securities Purchase Agreement (including all agreements entered into pursuant
hereto and thereto and all certificates and instruments delivered pursuant
hereto or thereto) constitute the entire agreement of the parties with respect
to the subject matter hereof (which, for avoidance of doubt, shall not be deemed
to include the subject matter of the Acquisition Agreement (as defined in the
Securities Purchase Agreement)) and supersedes all prior and contemporaneous
agreements, representations, understandings, negotiations and discussions
between the parties, whether oral or written, with respect to such matters.

 

[Signature Page Follows]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized representatives as of the date first written
above.

 

 

COMPANY:

 

 

 

GTT COMMUNICATIONS, INC.

 

 

 

By:

 

 

  Name:

 

 

  Title:

 

 

SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


 

 

INVESTOR:

 

 

 

ALEPH TIGER INVESTORS LP

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE

 

The undersigned holder of shares of the common stock, par value $0.0001 per
share, of GTT Communications, Inc., a Delaware corporation (the “Company”), is a
party to that certain Investor Rights Agreement by and among the Company and
[                      ], dated as of [·], 2018 (the “Agreement”), and
understands that the Company is obligated to file with the Securities and
Exchange Commission a registration statement (the “Registration Statement”) for
the registration of the Registrable Securities in accordance with the terms of
the Agreement.  All capitalized terms not otherwise defined herein shall have
the meanings ascribed thereto in the Agreement.  The undersigned has agreed to
complete, execute and deliver this Questionnaire to the Company pursuant to
Section 2.7.1 of the Agreement.

 

In order to sell or otherwise dispose of any Registrable Securities pursuant to
the Registration Statement, a holder of Registrable Securities generally may be
required to be named as a selling stockholder in the related prospectus or a
supplement thereto (as so supplemented, the “Prospectus”), deliver the
Prospectus to purchasers of Registrable Securities (including pursuant to
Rule 172 under the Securities Act).  Holders must complete and deliver this
Notice and Questionnaire in order to be named as selling stockholders in the
Prospectus.  Holders of Registrable Securities who do not complete, execute and
return this Notice and Questionnaire within three (3) Business Days following
either (A) the date of the Investor’s Block Trade Request or Underwritten Shelf
Takedown Request, as applicable, or (B) the Company’s delivery of a notice of a
Company Piggyback Offering or Other Holder Piggyback Offering, as applicable
(1) will not be named as selling stockholders in the Registration Statement or
the Prospectus and (2) may not use the Prospectus for resales of Registrable
Securities.

 

Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the Prospectus.  Holders of Registrable
Securities are advised to consult their own securities law counsel regarding the
consequences of being named or not named as a selling stockholder in the
Registration Statement and the Prospectus.

 

NOTICE

 

The undersigned holder (the “Selling Stockholder”) of Registrable Securities
hereby gives notice to the Company of its intention to sell or otherwise dispose
of Registrable Securities owned by it and listed below in Item (3), unless
otherwise specified in Item (3), pursuant to the Registration Statement.  The
undersigned, by signing and returning this Notice and Questionnaire, understands
and agrees that it will be bound by the terms and conditions of this Notice and
Questionnaire and the Agreement.

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:

 

QUESTIONNAIRE

 

1.                                      Name.

 

(a)                                 Full Legal Name of Selling Stockholder:

 

--------------------------------------------------------------------------------


 

(b)                                 Full Legal Name of Registered Holder (if not
the same as (a) above) through which Registrable Securities Listed in Item 3
below are held:

 

 

(c)                                  Full Legal Name of Natural Control Person
(which means a natural person who directly or indirectly alone or with others
has power to vote or dispose of the securities covered by the questionnaire):

 

 

2.  Address for Notices to Selling Stockholder:

 

 

Telephone:

Fax:

Contact Person:

E-mail address of Contact Person:

 

3.  Beneficial Ownership of Registrable Securities Issuable Pursuant to the
Purchase Agreement:

 

(a)                                 Type and Number of Registrable Securities
beneficially owned and issued pursuant to the Agreement:

 

 

(b)                                 Number of shares of Common Stock to be
registered pursuant to this Notice for resale:

 

 

4.  Broker-Dealer Status:

 

(a)                                 Are you a broker-dealer?

 

Yes  o                                  No  o

 

--------------------------------------------------------------------------------


 

(b)                                 If “yes” to Section 4(a), did you receive
your Registrable Securities as compensation for        investment banking
services to the Company?

 

Yes  o                                  No  o

 

Note:                  If no, the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

 

(c)                                  Are you an affiliate of a broker-dealer?

 

Yes  o                                  No  o

 

Note:                  If yes, provide a narrative explanation below:

 

(d)                                 If you are an affiliate of a broker-dealer,
do you certify that you bought the Registrable Securities in the ordinary course
of business, and at the time of the purchase of the Registrable Securities to be
resold, you had no agreements or understandings, directly or indirectly, with
any person to distribute the Registrable Securities?

 

Yes  o                                  No  o

 

Note:                  If no, the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

 

5.  Beneficial Ownership of Other Securities of the Company Owned by the Selling
Stockholder.

 

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

 

Type and amount of other securities beneficially owned:

 

 

6.  Relationships with the Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

 

State any exceptions here:

 

--------------------------------------------------------------------------------


 

***********

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effective date of any applicable Registration
Statement.  All notices hereunder and pursuant to the Agreement shall be made in
writing, by hand delivery, confirmed or facsimile transmission, first-class mail
or air courier guaranteeing overnight delivery at the address set forth below. 
In the absence of any such notification, the Company shall be entitled to
continue to rely on the accuracy of the information in this Notice and
Questionnaire.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (1) through (6) above and the inclusion
of such information in the Registration Statement and the Prospectus.  The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of any such Registration
Statement and the Prospectus.

 

By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder.  The undersigned also
acknowledges that it understands that the answers to this Questionnaire are
furnished for use in connection with Registration Statements filed pursuant to
the Registration Rights Agreement and any amendments or supplements thereto
filed with the Commission pursuant to the Securities Act.

 

I confirm that, to the best of my knowledge and belief, the foregoing statements
(including without limitation the answers to this Questionnaire) are correct.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

 

Dated:

 

 

Beneficial Owner:

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

JOINDER AGREEMENT

 

Reference is made to the Investor Rights Agreement by and among the Company and
[                      ], dated as of [·], 2018 (as amended from time to time,
the “Investor Rights Agreement”).  The undersigned agrees, by execution hereof,
to become a party to, and to be subject to the rights and obligations under the
Investor Rights Agreement.

[NAME]

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Date:

 

 

 

 

Address:

 

 

 

 

 

Acknowledged by:

 

 

 

 

 

 

 

 

 

GTT COMMUNICATIONS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

WIRE INSTRUCTIONS

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

ACCREDITED INVESTOR QUESTIONNAIRE

 

(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)

 

To:                             GTT Communications, Inc.

 

This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of securities
(collectively, the “Securities”), of GTT Communications, Inc., a Delaware
corporation (the “Corporation”).  The Securities are being offered and sold by
the Corporation without registration under the Securities Act of 1933, as
amended (the “Securities Act”), and the securities laws of certain states, in
reliance on the exemptions contained in Section 4(2) of the Securities Act and
on Regulation D promulgated thereunder and in reliance on similar exemptions
under applicable state laws.  The Corporation must determine that a potential
investor meets certain suitability requirements before offering or selling
Securities to such investor.  The purpose of this Questionnaire is to assure the
Corporation that each investor will meet the applicable suitability
requirements.  The information supplied by you will be used in determining
whether you meet such criteria, and reliance upon the private offering
exemptions from registration is based in part on the information herein
supplied.

 

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security.  Your answers will be kept strictly confidential. 
However, by signing this Questionnaire, you will be authorizing the Corporation
to provide a completed copy of this Questionnaire to such parties as the
Corporation deems appropriate in order to ensure that the offer and sale of the
Securities will not result in a violation of the Securities Act or the
securities laws of any state and that you otherwise satisfy the suitability
standards applicable to purchasers of the Securities.  All potential investors
must answer all applicable questions and complete, date and sign this
Questionnaire.  Please print or type your responses and attach additional sheets
of paper if necessary to complete your answers to any item.

 

PART A.                                                BACKGROUND INFORMATION

 

Name of Beneficial Owner of the Securities:

 

Business Address:

 

(Number and Street)

 

 

 

 

(City)

(State)

(Zip Code)

 

Telephone Number:
(                                                                             )

 

If a corporation, partnership, limited liability company, trust or other entity:

Type of entity:

State of
formation:                                                                                                                                                                                      
Approximate Date of formation:

 

Were you formed for the purpose of investing in the securities being offered?

 

Yes o                                No o

 

C-1-1

--------------------------------------------------------------------------------


 

If an individual:

 

Residence Address:

 

(Number and Street)

 

 

 

 

(City)

(State)

(Zip Code)

 

Telephone Number:
(                                                                             )

 

Age:

Citizenship:

 

Where registered to vote:

 

Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:

 

Are you a director or executive officer of the Corporation?

 

Yes o                                No o

 

Social Security or Taxpayer Identification No.

 

PART B.                        ACCREDITED INVESTOR QUESTIONNAIRE

 

In order for the Company to offer and sell the Securities in conformance with
state and federal securities laws, the following information must be obtained
regarding your investor status.  Please initial each category applicable to you
as a purchaser of Securities of the Company.

 

o                                    (1)                   A bank as defined in
Section 3(a)(2) of the Securities Act, or any savings and loan association or
other institution as defined in Section 3(a)(5)(A) of the Securities Act whether
acting in its individual or fiduciary capacity;

 

o                                    (2)                   A broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934;

 

o                                    (3)                   An insurance company
as defined in Section 2(13) of the Securities Act;

 

o                                    (4)                   An investment company
registered under the Investment Company Act of 1940 or a business development
company as defined in Section 2(a)(48) of that Act;

 

o                                    (5)                   A Small Business
Investment Company licensed by the U.S. Small Business Administration under
Section 301(c) or (d) of the Small Business Investment Act of 1958;

 

o                                    (6)                   A plan established
and maintained by a state, its political subdivisions, or any agency or
instrumentality of a state or its political subdivisions, for the benefit of its
employees, if such plan has total assets in excess of $5,000,000;

 

o                                    (7)                   An employee benefit
plan within the meaning of the Employee Retirement Income Security Act of 1974,
if the investment decision is made by a plan fiduciary, as defined in
Section 3(21) of such act, which is either a bank, savings and loan association,
insurance company, or registered investment adviser, or if the employee benefit
plan has total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are accredited investors;

 

C-1-2

--------------------------------------------------------------------------------


 

o                                    (8)                   A private business
development company as defined in Section 202(a)(22) of the Investment Advisers
Act of 1940;

 

o                                    (9)                   An organization
described in Section 501(c)(3) of the Internal Revenue Code, a corporation,
Massachusetts or similar business trust, or partnership, not formed for the
specific purpose of acquiring the Securities, with total assets in excess of
$5,000,000;

 

o                                    (10)            A trust, with total assets
in excess of $5,000,000, not formed for the specific purpose of acquiring the
Securities, whose purchase is directed by a sophisticated person who has such
knowledge and experience in financial and business matters that such person is
capable of evaluating the merits and risks of investing in the Company;

 

o                                    (11)            A natural person whose
individual net worth, or joint net worth with that person’s spouse, at the time
of his purchase exceeds $1,000,000;

 

o                                    (12)            A natural person who had an
individual income in excess of $200,000 in each of the two most recent years, or
joint income with that person’s spouse in excess of $300,000, in each of those
years, and has a reasonable expectation of reaching the same income level in the
current year;

 

o                                    (13)            An executive officer or
director of the Company;

 

o                                    (14)            An entity in which all of
the equity owners qualify under any of the above subparagraphs.  If the
undersigned belongs to this investor category only, list the equity owners of
the undersigned, and the investor category which each such equity owner
satisfies:

 

Name of equity owner:

 

Applicable investor category(ies):

 

 

 

 

 

 

 

 

 

 

A.                                    FOR EXECUTION BY AN INDIVIDUAL:

 

 

Date:

 

 

By:

 

 

 

 

 

 

 

 

 

Print Name:

 

 

B.                                    FOR EXECUTION BY AN ENTITY:

 

 

Date:

 

 

Entity Name:

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

[Signature Page to Accredited Investor Questionnaire]

 

C-1-3

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

REGISTERED HOLDER QUESTIONNAIRE

 

Pursuant to Section 2.2(b) of the Agreement, please provide us with the
following information:

 

 

 

 

 

1.

The exact name that the Securities are to be registered in (this is the name
that will appear in the book-entry(ies)). You may use a nominee name if
appropriate:

 

 

 

 

 

 

2.

The relationship between the Purchaser of the Securities and the Registered
Holder listed in response to Item 1 above:

 

 

 

 

 

 

3.

The mailing address, telephone and telecopy number of the Registered Holder
listed in response to Item 1 above:

 

 

 

 

 

 

4.

The Tax Identification Number (or, if an individual, the Social Security Number)
of the Registered Holder listed in response to Item 1 above:

 

 

 

C-2-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF SECRETARY’S CERTIFICATE

 

The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of GTT Communications, Inc., a Delaware corporation (the
“Company”), and that as such he is authorized to execute and deliver this
certificate in the name and on behalf of the Company and in connection with the
Securities Purchase Agreement, dated as of March 25, 2018, by and among the
Company and the investors party thereto (the “Securities Purchase Agreement”),
and further certifies in his official capacity, in the name and on behalf of the
Company, the items set forth below.  Capitalized terms used but not otherwise
defined herein shall have the meaning set forth in the Securities Purchase
Agreement.

 

1.                                      Attached hereto as Exhibit A is a true,
correct and complete copy of the resolutions duly adopted by the Board of
Directors of the Company at a meeting of the Board of Directors held on
           .  Such resolutions have not in any way been amended, modified,
revoked or rescinded, have been in full force and effect since their adoption to
and including the date hereof and are now in full force and effect.

 

2.                                      Attached hereto as Exhibit B is a true,
correct and complete copy of the Certificate of Incorporation of the Company,
together with any and all amendments thereto currently in effect, and no action
has been taken to further amend, modify or repeal such Certificate of
Incorporation, the same being in full force and effect in the attached form as
of the date hereof.

 

3.                                      Attached hereto as Exhibit C is a true,
correct and complete copy of the Bylaws of the Company and any and all
amendments thereto currently in effect, and no action has been taken to further
amend, modify or repeal such Bylaws, the same being in full force and effect in
the attached form as of the date hereof.

 

4.                                      Each person listed below has been duly
elected or appointed to the position(s) indicated opposite his name and is duly
authorized to sign the Securities Purchase Agreement and each of the Transaction
Documents on behalf of the Company, and the signature appearing opposite such
person’s name below is such person’s genuine signature.

 

Name

 

Position

 

Signature

 

 

 

 

 

Richard D. Calder, Jr.

 

President, Chief Executive Officer and Director

 

 

 

 

 

 

 

Michael T. Sicoli

 

Chief Financial Officer

 

 

 

IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of this     
day of         ,     .

 

 

 

 

Chris McKee

 

Secretary

 

[Signature Page to Form of Secretary’s Certificate]

 

D-1

--------------------------------------------------------------------------------


 

I, Richard D. Calder, Jr., Chief Executive Officer, hereby certify that Chris
McKee is the duly elected, qualified and acting Secretary of the Company and
that the signature set forth above is his true signature.

 

 

 

 

Richard D. Calder, Jr.

 

Chief Executive Officer

 

[Signature Page to Form of Secretary’s Certificate]

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Resolutions

 

D-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Certificate of Incorporation

 

D-4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Bylaws

 

D-5

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF OFFICER’S CERTIFICATE

 

The undersigned, the Chief Executive Officer of GTT Communications, Inc., a
Delaware corporation (the “Company”), pursuant to Section 2.2(a)(v) of the
Securities Purchase Agreement, dated as of March 25, 2018 by and among the
Company and the investors signatory thereto (the “Securities Purchase
Agreement”), hereby represents, warrants and certifies in his official capacity,
in the name and on behalf of the Company, as follows (capitalized terms used but
not otherwise defined herein shall have the meaning set forth in the Securities
Purchase Agreement):

 

1.                                      The representations and warranties
contained in Sections 3.1(g) (clause (i) only) and 3.1(h) of the Securities
Purchase Agreement were, as of the date thereof, and are, as of the date hereof,
true and correct in all respects as though made on and as of such date, except
for such representations and warranties that speak as of a specific date (which
shall be so true and correct as of such date).  The representations and
warranties contained in Sections 3.1(i), 3.1(j) (first and third sentences
only), 3.1(k) (but only the first sentence thereof) and 3.1(l) of the Securities
Purchase Agreement were, as of the date thereof, and are, as of the date hereof,
true and correct in all respects, except for any de minimis inaccuracies, as
though made on and as of such date, except for such representations and
warranties that speak as of a specific date (which shall be so true and correct
as of such date).

 

2.                                      The Company has performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the date hereof.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate this     day
of           ,      .

 

 

 

 

Richard D. Calder, Jr.

 

Chief Executive Officer

 

[Signature Page to Form of Officer’s Certificate]

 

E-1

--------------------------------------------------------------------------------


 

SCHEDULE A

 

OPINIONS

 

1.                                      Due incorporation, valid existence and
good standing of the Company and significant subsidiaries

2.                                      Due authorization, execution and
delivery of the Securities Purchase Agreement and the Investor Rights Agreement
by the Company

3.                                      Securities Purchase Agreement and
Investor Rights Agreement enforceable against the Company

4.                                      No conflicts with the (i) Company’s
charter or organizational documents (including the Certificate of Designations),
(ii) material contracts (including contracts with respect to material
indebtedness, such as the Senior Credit Facilities, the 7.875% Senior Unsecured
Notes and the Senior Credit Facilities Documentation), (iii) applicable laws,
rules or regulations and (iv) orders

5.                                      No consent, approval, authorization or
registration or filing with, any governmental or regulatory authority or agency
(other than as may be required under state securities or blue sky laws) is
required, other than already obtained

6.                                      Shares of common stock have been duly
authorized and will be validly issued, fully paid and nonassessable when issued

7.                                      Common stock issuance is free and clear
of any preemptive rights or any similar rights arising under the organizational
documents or any material contract

8.                                      Authorized capitalization

9.                                      Offer and sale of common stock to
Purchaser does not require registration under the Securities Act

 

--------------------------------------------------------------------------------